 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm] 

Exhibit 10.3

 

LOAN AGREEMENT

DATED

AUGUST 25, 2016

BETWEEN

LUCAS ENERGY, INC.,

A NEVADA CORPORATION, AS BORROWER,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company, AS GUARANTORS,

AND

INTERNATIONAL BANK OF COMMERCE,

A TEXAS STATE BANKING CORPORATION, AS LENDER

 

 

 

INDEX

 

ARTICLE PAGE         1. Definitions 1         2. Advance of the Loan 29   2.1
Commitment of Lender 29   2.2 Conditions to the Advance 29   2.3 Intentionally
Deleted 29   2.4 Intentionally Deleted 29   2.5 Conditions Precedent for the
Benefit of Lender 29   2.6 Approvals and Inspections 29         3. Assumption of
Prior Indebtedness and Renewal and Extension 29   3.1 Assumption 29   3.2
Release 30   3.3 Renewal and Extension 30         4. Representations and
Warranties of Obligor 30   4.1 Good Standing and Identity 30   4.2 Guarantor 31
  4.3 Common Enterprise 31   4.4 Authority and Compliance of Borrower 32   4.5
Authority and Compliance of Guarantor 32   4.6 Ownership of Collateral 32   4.7
Obligor Taxes 32   4.8 Mortgaged Properties Taxes 33   4.9 Disposition of
Mortgaged Properties 33   4.10 Contracts 33   4.11 Defects/Personal Property 34
  4.12 Royalty 34   4.13 Take-or-Pay 34   4.14 Compliance With Laws 35   4.15
Oil and Gas Lease Impediment 35   4.16 Basic Documents 35   4.17 Gas Contracts
36   4.18 Regulatory Compliance 36   4.19 Litigation 37   4.20 Hedging Contracts
37   4.21 Financial Statements 37   4.22 Suits, Actions, Etc. 38   4.23 Valid
and Binding Obligations 38   4.24 Title to the Collateral 39   4.25 Solvency 39

 

 

 

 

  4.26 Full Disclosure 39   4.27 Environmental and Other Governmental
Requirements 39   4.28 Inducement to Lender 40   4.29 Sale of Production 40  
4.30 Operation of Mortgaged Properties 41   4.31 APA 41   4.32 Investment
Company Act of 1940 41   4.33 ERISA 41   4.34 Valid and Binding Obligations 41  
4.35 Preferential Rights, Rights of First Refusal, Consents to Assign, and
Reversionary Interests 41         5. Covenants of Obligor 42   5.1 Compliance
with Governmental Requirements 42   5.2 Hedging Contracts 42   5.3 IBC Sinking
Fund Account 42   5.4 IBC Account 43   5.5 Future IBC Accounts 43   5.6
Inspection of the Mortgaged Properties 43   5.7 Notices by Governmental
Authority, Casualty, Condemnation 43   5.8 Costs and Expenses 43   5.9 Defense
of Actions 44   5.10 Payment of Claims 44   5.11 Payment of Taxes and Other
Indebtedness 44   5.12 Maintenance of Existence and Rights; Conduct of Business
44   5.13 Compliance with all Agreements Covering the Mortgaged Properties 44  
5.14 Compliance with Loan Instruments 45   5.15 Compliance with Material
Agreements 45   5.16 Operations and Properties 45   5.17 Books and Records;
Access 45   5.18 Compliance with Law 45   5.19 Insurance 45   5.20 Current
Financial Statements 46   5.21 Tax Receipts 46   5.22 Loan Participations 46  
5.23 Notice of Litigation, Claims and Financial Change 46   5.24 Hold Harmless
46   5.25 Hazardous Materials; Environmental Reviews 47   5.26 Government
Regulation 48   5.27 USA PATRIOT ACT NOTIFICATION 48   5.28 Subordinate
Financing 49   5.29 Further Acts 49   5.30 Security Interests in Guarantor's
Common Stock in Borrower and No Sales of Common Stock Pledged 49   5.31
Corporate Compliance 50   5.32 Restricted Payments 50   5.33 Revisions to the
Corporate Documents 50   5.34 Indemnity of Lender 50

 

 

 

 

  5.35 Engineer Reserve Report 51   5.36 Good Standing 51   5.37 Mortgaged
Properties 52   5.38 Performance of Obligations 52   5.39 Representations and
Warranties 53   5.40 Cash Flow Test 53   5.41 Loan to Value Determination Base
53   5.42 Shares of Borrower and Underwriting Fee 53   5.43 Additional
Collateral 54   5.44 Oil and Gas Leases 55   5.45 Negative Covenants 55   5.46
APA 56   5.47 Transactions with Affiliates 57   5.48 Management 57   5.49 Net
Worth 57         6. Rights and Remedies of Lender 57   6.1 Rights of Lender 57  
6.2 Acceleration 57   6.3 Funds of Lender 58   6.4 Rights of Set Off 58   6.5 No
Waiver or Exhaustion 58   6.6 Preferences 58   6.7 Proceeds of Production 59  
6.8 No Notice 59   6.9 Execution of Division Orders, Etc. 59   6.10 Cumulative
Rights 59       7. General Terms and Conditions 59   7.1 Notices 59   7.2 Entire
Agreement and Modifications 60   7.3 Severability 60   7.4 Election of Remedies
60   7.5 Form and Substance 60   7.6 Limitation on Interest 60   7.7 No Third
Party Beneficiary 61   7.8 Borrower in Control 61   7.9 Number and Gender 61  
7.10 Captions 61   7.11 Prepayment of Note 61   7.12 Cross Default 62   7.13
Applicable Law 62   7.14 ARBITRATION 62   7.15 No Oral Agreements 69   7.16
Claims Against Lender 69   7.17 Insolvency Proceeding 70

 

 

 

 

  7.18 Post-Closing Covenants 71   7.19 Venue 73   7.20 Time 73   7.21 Multiple
Counterparts 73   7.22 Opinions of Obligor's Counsel 73   7.23 West Texas
Properties 74   7.24 Grace and Curative Period 74   7.25 Mineral Liens 74      
 

 

 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT dated August 25, 2016 (this "Loan Agreement"), is made by
and among INTERNATIONAL BANK OF COMMERCE, a Texas state banking corporation
("Lender"), whose mailing address is 130 E. Travis St., San Antonio, Texas
78205, and LUCAS ENERGY, INC., a Nevada corporation, whose mailing address is
450 Gears Road, Suite 780, Houston, Texas 77067 (the "Borrower"), and RICHARD N.
AZAR, II, whose mailing address is 4040 Broadway, Suite 305, San Antonio, Texas
78209, DONNIE B. SEAY, whose mailing address is 105 Nadine, San Antonio, Texas
78209, RICHARD E. MENCHACA, whose mailing address is 225 W. Castano, San
Antonio, Texas 78209, RAD2 MINERALS, LTD., a Texas limited partnership, whose
mailing address is 4040 Broadway, Suite 305, San Antonio, Texas 78209, DBS
INVESTMENTS, LTD., a Texas limited partnership, whose mailing address is 105
Nadine, San Antonio, Texas 78209, and SAXUM ENERGY, LLC, a Texas limited
liability company, whose mailing address is 225 W. Castano, San Antonio, Texas
78209 (collectively, the "Guarantor"), with respect to a loan in the principal
sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00).

NOW, THEREFORE, in consideration of the extension of financial and credit
accommodations by Lender to the Borrower evidenced by the Loan, and the
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Borrower,
Guarantors and Lender agree as follows:

ARTICLE I - DEFINITIONS

For purposes of this Loan Agreement, the following terms shall have the
respective meanings assigned to them.

1.1

30 Day Plus Contracts.

The term "30 Day Plus Contracts" shall collectively mean (i) that certain
purchase agreement dated June 1, 2014 by and between Scissortail Energy, LLC, as
Processor, and Sezar Energy, LP, et al, as Supplier, as amended in that certain
First Amendment to the Gas Purchase and Processing Agreement dated effective
January 1, 2008, between Scissortail Energy, LLC, as Buyer, and Azar Minerals,
Ltd., as Seller, as amended; (ii) that certain Gas Purchase Contract dated
January 1, 2007, between DCP Midstream, LP, as Buyer, and Special Energy Corp.,
as Seller, as amended; (iii) that certain Gas Gathering and Processing Agreement
dated August 1, 2005, as amended October 1, 2007, by and between Superior
Pipeline Company, as Buyer, and Brittany Energy, LLC, as Supplier, as amended;
(iv) that certain Gas Purchase Contract dated January 1, 2008, between DCP
Midstream, LP, as Buyer, and Altex Energy Corporation, as Seller; (v) that
certain Replacement Gas Purchase Contract to be effective January 1, 2016,
between DCP Midstream, LP, as Buyer, and Equal Energy US, Inc., as Seller, as
amended; and (vi) that certain Natural Gas Purchase Agreement dated September 1,
2011 by and between Apache Corporation, Buyer, and Sezar Energy, LP, as Seller;
as amended.

PAGE 1

 

1.2

Advance.

The term "Advance" shall mean the disbursement by Lender of the proceeds of the
Loan.

1.3

Affiliate.

The term "Affiliate" shall mean any Person directly or indirectly, controlling,
or under common control with, the Borrower and includes any Subsidiary of the
Borrower and any “affiliate” of the Borrower within the meaning of Reg. §240.
12b-2 of the Securities Exchange Act of 1934, with “control,” as used in this
definition, meaning possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or action through ownership of
voting securities, contract, voting trust, or membership in management or in the
group appointing or electing management or otherwise through formal or informal
arrangements or business relationships.

1.4

AMI Agreement.

The term "AMI Agreement" shall mean that certain Central Prospect Participation
Agreement dated June 15, 2014, by and between Sezar Energy, LP, a Texas limited
partnership, Brittany Energy, L.L.C., a Texas limited liability company, and
Petroflow Energy Corporation, a Delaware corporation, regarding an area of
mutual interest located in Lincoln, Logan, and Payne Counties, Oklahoma, as more
particularly described on Exhibit "A" thereto (the "AMI Area") regarding the
acquisition of oil and gas leases, and the exploration and production of oil and
gas in the AMI Area, all as more particularly discussed therein.

1.5

APA.

The term "APA" shall mean that certain Asset Purchase Agreement by and between
Lucas Energy, Inc., as Purchaser, and Segundo Resources, LLC, as Seller,
representative to the various sellers therein dated December 30, 2015, regarding
the sale and purchase of the Assets, as defined therein, which includes without
limitation, the Mortgaged Properties, as amended.

1.6

Borrower.

The term "Borrower" shall mean all parties named Borrower in the first paragraph
of this Loan Agreement.

1.7

Borrower’s Net Monthly Income.

The term "Borrower’s Net Monthly Income" shall mean the gross income earned by
Borrower from the Collateral, including without limitation, the Mortgaged
Properties, less deductions for taxes, Lease Operating Costs, and General and
Administrative Expenses, which will be certified by Borrower to Lender monthly
on a trailing one (1) month cash basis by such written certificate as approved
by Lender in its sole and absolute discretion.

PAGE 2

 

1.8

Cash Flow Test.

The term "Cash Flow Test" is defined as an amount equal to the projected net
cash flow (based upon the most recent Engineering Reserve Report of the
Mortgaged Properties), less taxes, Lease Operating Costs, and General and
Administrative Expenses, and other expenses which would fully amortize the
principal balance due under the Note on a monthly basis within the economic
half-life of the Mortgaged Properties, as determined in the sole and absolute
discretion of Lender.

1.9

Change of Control.

The term "Change of Control" means any person, entity, or group (other than
Guarantor) acquires Equity Interests representing beneficial ownership (within
the meaning of Rule 13d-3 under the Commodity Exchange Act) of fifty percent
(50%) or more of the Equity Interests in the Borrower or more than fifty percent
(50%) of the members of the Board of Directors of Borrower change without the
consent of Lender.

1.10

CMM.

The term "CMM" shall mean Coyle Manna Management, LLC, a Texas limited liability
company.

1.11

Code.

The term "Code" shall mean the Uniform Commercial Code as in force in the state
in which the Collateral is located and, if different, the state of the
Borrower's residence.

1.12

Collateral.

The term "Collateral" shall mean any and all assets of Borrower, both tangible
and intangible, including without limitation, the Mortgaged Properties and the
"Assets," as defined in the APA, and any and all other personal and real
property howsoever evidenced, including without limitation, the Permits,
obtained by Borrower pursuant to the terms of the APA and in the future during
the term of the Loan, all of which are to be collaterally pledged, mortgaged
and/or otherwise conveyed as security for repayment of the Indebtedness,
including without limitation, the Loan, and for the performance of all of the
Obligations. Notwithstanding the foregoing sentence, the term “Collateral” shall
exclude the Outside Mineral Interests.

1.13

Commodity Exchange Act.

The term "Commodity Exchange Act" means the Commodity Exchange Act (7 U.SC § 1
et seq.) as amended and any successor statute.

1.14

DBS.

The term "DBS" shall mean DBS Investments, Ltd, a Texas limited partnership.

PAGE 3

 

1.15

Debtor Relief Laws.

The term "Debtor Relief Laws" shall mean any applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization, or similar laws affecting the rights or remedies of creditors
generally, as in effect from time to time.

1.16

Elk Creek.

The term "Elk Creek" shall mean AMWD Elk Creek Resources, LLC, a Texas limited
liability company.

1.17

Engineer.

The term "Engineer" shall mean such employees, representatives and agents of
Lender or third parties, including without limitation, Ralph E. Davis
Associates, LLC, who may, from time to time issue an Engineering Reserve Report,
conduct inspections of the Mortgaged Properties, verify and evaluate the value
of the oil and gas reserves of the Mortgaged Properties, and/or offer other
services related thereto.

1.18

Engineering Reserve Report.

The term "Engineering Reserve Report" shall mean that certain Segundo et al
Interests Estimated Reserves and Future Net Reserves dated as of April 1, 2016,
rendered by Engineer and each subsequent engineering report delivered to Lender
pursuant to Section 5.35 hereof by Engineer whereby the oil and gas reserves of
the Mortgaged Properties are verified and evaluated by the Engineer
semi-annually.

1.19

Environmental Event.

The term "Environmental Event" means any environmental claim against Borrower
or, in the absence of any environmental claim against Borrower, to the best of
Borrower’s kknowledge, the occurrence of a release or threatened release of
Hazardous Materials at, under, on or from any real property currently owned,
leased or operated by Borrower, including without limitation, the Mortgaged
Properties, or to the extent such release or threatened release arose from the
operations of Borrower, or any predecessor of Borrower at, under, on or from any
real property (x) formerly owned, leased or operated by Borrower or any
predecessor of Borrower, or (y) offsite the Mortgaged Properties or any
predecessor of Borrower to which Borrower has sent Hazardous Materials for
treatment, storage or disposal.

1.20

Environmental Laws.

The term "Environmental Laws" means any and all Governmental Requirements
relating to the environment or to emissions, discharges, releases or threatened
releases of Hazardous Materials, including without limitation, pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Materials,
including without limitation, pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

PAGE 4

 

1.21

Equity Interests.

The term "Equity Interests" shall mean any shares of capital stock or other
equity interest, including without limitation, any option, warrant, or other
right to acquire any share of capital stock issued by Borrower.

1.22

Event of Default.

The term "Event of Default" shall mean the occurrence of any one of the
following after the expiration of the Grace and Curative Period:

(a)

Any indebtedness evidenced, governed or secured by any of the Loan Instruments
is not paid when due, whether by acceleration or otherwise, including without
limitation, the Indebtedness, as evidenced by the Note.

(b)

Any covenant, obligation, agreement, or other provision in this Loan Agreement
or any of the other Loan Instruments, including without limitation, the
Mortgage, is not fully and timely performed, or the occurrence of any default
thereunder.

(c)

Any statement, representation or warranty in the Loan Instruments, any Financial
Statements or any other writing delivered to Lender in connection with the Loan
is false, misleading or erroneous in any respect.

(d)

Any default or defined Event of Default under any Loan Instruments or other
instrument executed by Borrower or Guarantor pursuant to or as included by and
required by this Loan Agreement, now and in the future.

(e)

Obligor or any person obligated to pay any part of the Indebtedness evidenced,
governed or secured by the Loan Instruments:

(1)

does not pay its debts as they become due or admits in writing its inability to
pay its debts or makes a general assignment for the benefit of creditors; or

(2)

commences any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any Debtor Relief Laws; or

PAGE 5

 

(3)

in any involuntary case, proceeding or other action commenced against it which
seeks to have an order for relief entered against it, as debtor, or seeks
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (i) fails to obtain a dismissal of such
case, proceeding or other action within sixty (60) days of its commencement, or
(ii) converts the case from one chapter of the Federal Bankruptcy Code to
another chapter, or (iii) is the subject of an order for relief; or

(4)

conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings which is not vacated within sixty (60) days from the date
thereof; or

(5)

has a trustee, receiver, custodian or other similar official appointed for or
take possession of all or any part of the Collateral or any other of its
property or has any court take jurisdiction of any other of its property which
remains undismissed for a period of sixty (60) days [except where a shorter
period is specified in the immediately following subparagraph (6)]; or

(6)

fails to have discharged or file an action for replevin within a period of ten
(10) days any attachment, sequestration, or similar writ levied upon any
property of such person; or

(7)

fails to pay immediately any final non-appealable money judgment against such
person.

(f)

Title to all or any part of the Collateral (other than obsolete or worn personal
property replaced by adequate substitutes of equal or greater value than the
replaced items when new) shall become vested in any party other than the
Borrower, whether by operation of law or otherwise, without the consent of
Lender. Lender may, in its sole discretion, waive this Event of Default, but it
shall have no obligation to do so, and any waiver may be conditioned upon such
one or more of the following as Lender may require: the grantee's integrity,
reputation, character, credit worthiness and management ability being
satisfactory to Lender in its sole judgment, the grantee executing, prior to
such sale or transfer, a written assumption agreement containing such terms as
Lender may require, a principal pay-down on the Note, an increase in the rate of
interest payable under the Note, a transfer fee, and any other modification of
the Loan Instruments which Lender may require.

(g)

Without the prior written consent of Lender, Borrower encumbers the Collateral,
unless such action is expressly permitted by the Loan Instruments or does not
affect the Collateral.

(h)

Borrower abandons any of the Mortgaged Properties.

PAGE 6

 

(i)

The holder of any lien, security interest or assignment on the Mortgaged
Properties institutes foreclosure or other proceedings or takes other action for
the enforcement of its remedies thereunder.

(j)

The liquidation, termination, dissolution, death, or legal incapacity of
Borrower.

(k)

The sale, lease, transfer or other disposition of all or any substantial part
[i.e., ten percent (10%) or more in any fiscal year] of Obligor's assets (now or
hereafter acquired) except that Obligor may sell non-material (as determined by
Lender) assets no longer used or useful in its business and Obligor may sell or
lease other assets in the ordinary course of business as presently conducted,
provided that such sale or lease shall not be for less than the fair market
value of such assets or be on terms which are not commercially reasonable (and
if Obligor is a corporation, said value or the reasonableness of such terms
shall have been determined by the board of directors of such corporation in good
faith and in the exercise of prudent business judgment), and provided further
that such sale or lease shall not constitute or give rise to a default under any
agreement to which Obligor is a party or by which Obligor is bound.

(l)

The pledging, mortgaging, granting of a lien on or security interest in, or
other hypothecation or encumbrance of all or any substantial part [i.e., ten
percent (10%) or more (based on fair market value) in any fiscal year] of
Obligor's assets (now or hereafter acquired) except to secure indebtedness to
Lender.

(m)

There is a Change of Control in Borrower.

(n)

A default by Borrower of the Oil and Gas Leases and/or any other agreement(s)
concerning the Mortgaged Properties.

(o)

A Material Adverse Change occurs.

(p)

An Environmental Event occurs.

(q)

A Restricted Payment is made by Borrower to any officer, director, or
shareholder or Guarantor unless approved in advance by Lender in its sole and
absolute discretion.

1.23

Financial Statements.

The term "Financial Statements" shall mean audited financial statements of the
Obligor, which shall consist of such balance sheets, Lease Operating Statements,
cash flow statements and listing of contingent liabilities, and other financial
information of Obligor as shall be required by Lender, from time to time, which
statements shall be certified as true and correct by the party submitting such
statements, prepared in accordance with General Accepted Accounting Principles.

PAGE 7

 

1.24

Financing Statements.

The term "Financing Statements" shall mean the Form UCC-1 financing statements
perfecting the security interests securing the Loan, to be filed with the
appropriate offices for the perfection of a security interest in any of the
Collateral, including without limitation, the Mortgaged Properties.

1.25

General and Administrative Expenses.

The term "General and Administrative Expenses" shall mean Borrower's general and
administrative expenses, including without limitation, employee compensation,
but excluding non-cash expenses, including but not limited to stock and warrants
issued as compensation, etc. for the applicable period in accordance with
Generally Accepted Accounting Principles.

1.26

Generally Accepted Accounting Principles.

The term "Generally Accepted Accounting Principles" shall mean those principles
set forth in opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants or the Financial Accounting Standards
Board, or which have other authorities' support and are applicable in the
circumstances as of the date of the Financial Statements.

1.27

Governmental Authority.

The term "Governmental Authority" shall mean the United States, the State, the
Parish, the City or any other political subdivision in which the Mortgaged
Properties or other Collateral is located, and any other political subdivision,
agency, or instrumentality exercising jurisdiction over Obligor, or the
Collateral, including without limitation, the Mortgaged Properties.

1.28

Governmental Requirements.

The term "Governmental Requirements" shall mean all laws, ordinances, rules and
regulations of any Governmental Authority applicable to Obligor, or the
Mortgaged Properties, including without limitation, the Environmental Laws.

1.29

Grace and Curative Period.

The term "Grace and Curative Period" shall mean (A) as to any default involving
(i) the payment of money to Lender, or (ii) the payment of insurance and/or ad
valorem taxes and other assessments on the Property as and when due pursuant to
the Loan Instruments [(A)(i) and (A)(ii) being collectively referred to herein
as a "Monetary Default"], a period of ten (10) days following written notice of
a Monetary Default to Borrower and Guarantor, and the failure of Borrower (or
the Guarantor) to cure such default within such ten (10) day period, provided
that Lender shall not be obligated to provide such notice more than two (2)
times in any calendar year, and if Lender shall provide such notice two (2)
times in any calendar year, then thereafter, no notice of a Monetary Default
shall be required; and (B) as to any other default, a period of thirty (30) days
following written notice from Lender to Borrower and Guarantor to cure such
default within such thirty (30) day period.

PAGE 8

 

1.30

Guarantor.

The term "Guarantor" shall mean all parties named Guarantor in the first
paragraph of this Loan Agreement.

1.31

Guaranty Agreement.

The term "Guaranty Agreement" shall mean all Limited Guaranty Agreements
executed by Guarantor to secure the Indebtedness, or a portion thereof.

1.32

Hazardous Materials.

The term "Hazardous Materials" shall mean (a) any "hazardous waste" as defined
by the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et
seq.), as amended from time to time, and regulations promulgated thereunder; (b)
any "hazardous substance" as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. section 9601 et
seq.), as amended from time to time, and regulations promulgated thereunder; (c)
asbestos; (d) polychlorinated biphenyls; (3) underground storage tanks, whether
empty, filled or partially filled with any substance; (f) any substance the
presence of which on the Mortgaged Properties is prohibited by any Governmental
Requirements; and (g) any other substance, pollutant, contaminant, chemical or
industrial, toxic or hazardous substance or waste which by any Governmental
Requirements requires special handling or notification of any federal, state or
local governmental entity in its collection, storage, treatment or disposal.

1.33

Hedging Contract.

The term "Hedging Contract" means (a) any agreement providing for options,
swaps, floors, caps, collars, forward sales, or forward purchases involving
interest rates, commodities or commodity prices, equities, currencies, bonds, or
indexes based on any of the foregoing, (b) any option, futures, or forward
contract traded on an exchange, and (c) any other derivative agreement or other
similar agreement or arrangement.

1.34

IBC Account.

The term "IBC Account" shall mean an International Bank of Commerce checking
account for the benefit of Borrower, which shall hold the Advance and which will
be Borrower's primary account for its operations. If an Event of Default occurs,
no deposits in the IBC Account may be withdrawn by Borrower except as permitted
at the sole discretion of Lender in writing. All interest payments made under
the Note shall be made from the IBC Account unless otherwise approved by Lender
in its sole discretion.

PAGE 9

 

1.35

IBC Sinking Fund Account.

The term "IBC Sinking Fund Account" shall mean an International Bank of Commerce
certificate of deposit account for the benefit of Borrower, pledged to secure
the Loan, which shall hold on the date hereof $3,360,000.00 during the term of
the Loan. Money on deposit in the IBC Sinking Fund Account shall, in the sole
discretion of Lender, be applied by Lender to pay principal on the Note as it
becomes due. Borrower may not withdraw any amount from the IBC Sinking Fund
Account during the term of the Loan without the prior written consent of
Lender. 

1.36

IBC Sinking Fund Account Assignment.

The term "IBC Sinking Fund Account Assignment" shall mean any and all
Assignments of Deposit Account (Security Agreement) executed by Borrower
granting to Lender a security interest in the IBC Sinking Fund Account, to
secure the Loan.

1.37

Improvements.

The term "Improvements" shall mean any and all improvements located on the
Mortgaged Properties.

1.38

Indebtedness.

The term "Indebtedness" shall mean the principal amount of the Loan as described
in the Note and interest payable thereto together with any fees, late charges,
and all other sums due under, or secured by, the Loan Instruments.

1.39

Insurance Policies.

The term "Insurance Policies" shall mean such insurance policies and
certificates as Lender may require against loss or damage of the kinds
customarily insured with respect to the collateral, including without
limitation, the Mortgaged Properties and as required by the Mortgage and the
other Loan Instruments.

All Insurance Policies shall be issued on forms and by companies satisfactory to
Lender and shall be delivered to Lender. All risk insurance policies shall have
loss made payable to Lender as Mortgagee, together with the standard Mortgagee
clause, and all Insurance Policies shall have a provision giving Lender a thirty
(30) days' prior notice of cancellation or material change of the coverage.

1.40

Lease Operating Statements.

The term "Lease Operating Statements" shall mean a statement or report,
including without limitation, monthly plant statements, in a form and substance
satisfactory to Lender reflecting by each Mortgaged Property, the quantities of
oil and/or gas sold by barrels (42 United States gallons) and MCF (million cubic
feet), dollar amounts received for said oil and/or gas sold, average price per
barrel of oil and/or MCF of gas, operating expenses and revenues, and such other
information as Lender may require in its sole discretion.

PAGE 10

 

1.41

Lender.

The term "Lender" shall mean the Lender named in the first paragraph of this
Loan Agreement.

1.42

Loan.

The term "Loan" shall mean the Loan by Lender to Borrower, in the amount set
forth in the first paragraph of this Loan Agreement.

1.43

Loan Finance Charge.

The term "Loan Finance Charge" shall mean the sum of $400,000.00, which shall be
paid to Lender as follows:

(i)

$200,000.00 of the Loan Finance Charge shall be paid to Lender on the date
hereof; and

(ii)

$200,000.00 of the Loan Finance Charge shall be paid on or before one hundred
eighty (180) days from the date hereof.

1.44

Loan Instruments.

The term "Loan Instruments" shall mean this Loan Agreement, the Mortgage, the
Uncertificated Pledge, the Share Certificate Pledge, the Note, the IBC Sinking
Fund Account Assignment, the Guaranty Agreement, the Security Agreement, the
Financing Statements, and such other instruments evidencing, securing, or
pertaining to the Loan as shall, from time to time, be executed and delivered by
Obligor, or any other party to Lender pursuant to this Loan Agreement.

1.45

Loan to Value Determination Base.

The term "Loan to Value Determination Base" shall mean a base that will be equal
to or less than the lesser of (i) sixty-five percent (65%) of the present worth
of future net income ("PWFNI") of the proved producing Mortgaged Properties
discounted at twenty percent (20%), or (ii) fifty percent (50%) of the PWFNI of
the proved producing Mortgaged Properties discounted at nine percent (9%) as
determined by Lender in its sole discretion, using such materials and
information as Lender may require, including without limitation, the Engineering
Reserve Report. Notwithstanding anything in this definition to the contrary,
Lender, in its sole and absolute discretion, may attribute some value to the
proved undeveloped Mortgaged Properties discounted at nine percent (9%) to
determine the Loan to Value Determination Base.

PAGE 11

 

1.46

Material Adverse Change.

The term "Material Adverse Change" shall mean a material adverse change, from
the state of affairs existing as of the date of this Loan Agreement, or as
represented or warranted in any Loan Instrument, in (a) the business,
operations, property or condition (financial or otherwise) of the Obligor to
that extent such Material Adverse Change has a negative economic impact of
$2,000,000.00 or more, (b) the ability of Obligor to perform any of its
obligations under any Loan Instrument, (c) the validity or enforceability of any
Loan Instrument, or (d) the rights and remedies of or benefits available to
Lender under any Loan Instrument. Furthermore, a Material Adverse Change shall
also be deemed to have occurred when (1) there has been, or there is likely to
occur a decline of ten percent (10%) or more in the tangible net worth of
Borrower or any one of Guarantor, as applicable, as shown on the Financial
Statements delivered to Lender in connection with the Loan, or (2) actual
sources and uses of funds for any twelve-month period adversely vary by ten
percent (10%) or more with the pro forma sources and uses of funds statement
submitted for such period.

1.47

Menchaca.

The term "Menchaca" shall collectively mean Richard E. Menchaca, Kimberly
Menchaca, and Saxum Energy, LLC, a Texas limited liability company.

1.48

Mortgage.

The term "Mortgage" shall collectively mean (i) that certain Mortgage, Deed of
Trust, Assignment, Security Agreement and Financing Statement to Michael K.
Sohn, Trustee, with respect to the Mortgaged Properties located in the State of
Texas, (ii) that certain Oil and Gas Mortgage, Security Agreement, Financing
Statement and Assignment of Production covering the Mortgaged Properties located
in the State of Oklahoma SAVE AND EXCEPT Elk Creek Wells and Leases (defined in
Section 7.18), (iii) that certain First Supplemental Oil and Gas Mortgage,
Security Agreement, Financing Statement, and Assignment of Production covering
the Elk Creek Wells and Leases, and (iv) any and all future mortgages and/or
deeds of trust covering the Mortgaged Properties executed by Borrower and to be
executed by Borrower securing the payment of the Note and the payment and
performance of all obligations specified in the Mortgage and this Loan
Agreement, and evidencing a valid and enforceable lien on the Mortgaged
Properties.

PAGE 12

 

1.49

Mortgaged Properties.

The term "Mortgaged Properties" shall mean (i) all Oil and Gas Leases, oil, gas
or mineral properties, mineral servitudes, and/or mineral rights of any kind of
Borrower (including without limitation, the Prior Mortgaged Interests, all
mineral interests of any kind conveyed to Borrower by the APA, and all other
mineral fee interests, lease interests, farmout interests, overriding royalty
and royalty interests, working interests, net profits interests, oil payment
interests, production payment interests, and other types of mineral interests)
both in Texas and Oklahoma, and all oil and gas gathering, treating, storage,
processing, and handling assets of Borrower, including without limitation, those
certain interests more particularly described on Exhibit "A," attached hereto
and incorporated herein for all purposes, and those interests to be acquired by
Borrower in the future, (ii) all pipelines, and (iii) all platforms, wells,
wellhead equipment, pumping units, flowlines, tanks, buildings, injection
facilities, saltwater disposal facilities, compression facilities, gathering
systems, and other equipment, improvements, and instruments howsoever evidenced,
including without limitation, the Equipment, as defined in the APA. The
Mortgaged Properties include all right, title, and interest of Borrower in the
interests described above, even if the working interests and net revenue
interests of Borrower may be more than the percentage interests of Borrower
reflected on Exhibit "A." Notwithstanding the foregoing, the term “Mortgaged
Properties” shall exclude the Outside Mineral Interests.

1.50

MPII.

The term "MPII" shall mean MPII, Inc., a Texas corporation.

1.51

Non-Producing Wells.

The term "Non-Producing Wells" shall mean the wells known as the Athena 1-20H,
the Adonis 1-22H, the Sphinx I-10H, and the Elmo I-17H, all located in Lincoln
County, Oklahoma.

1.52

Note.

The term "Note" shall mean that certain the Real Estate Lien Note in the
original principal sum of $40,000,000.00, executed by Borrower and payable to
the order of Lender dated effective of even date herewith evidencing the Loan.
Monthly payments under the Note shall constitute the greater of (i) fifty
percent (50%) of Borrower's Net Monthly Income, or (ii) monthly principal and
interest payments of $425,000.00 each. The interest rate shall be floating at
two percent (2%) per annum above the New York Prime Rate, as defined in the
Note, as it fluctuates from time to time; provided, however, that in no event
shall the rate of interest to be paid on the unpaid principal of the Note be
less than five and one-half percent (5.5%) per annum, nor more than the maximum
legal rate allowed by applicable law. The final maturity date of the Note is
August 25, 2019.

1.53

Obligations.

The term "Obligations" shall mean any and all of the covenants, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Obligor, or any other person to the Lender or any other
Person, as set forth in the Loan Instruments.

1.54

Obligor.

The term "Obligor" shall collectively mean the Borrower and the Guarantor.

PAGE 13

 

1.55

Oil and Gas Leases.

The term "Oil and Gas Leases" shall mean those certain oil, gas and/or mineral
leases more particularly described on Exhibit "A," together with any future oil,
gas and/or mineral leases which Borrower may own in the future howsoever
evidenced, for the production of oil, gas and other minerals from the lands
described therein or lands pooled therewith SAVE AND EXCEPT the Outside Mineral
Interests.

1.56

Outside Mineral Interests.

The term "Outside Mineral Interests" shall mean any mineral interests,
including, oil and gas leases, to be owned by Borrower in the future after the
date hereof, and the associated personal property therewith, including equipment
and inventory, that are (x) located outside of (i) Lincoln, Logan, and Payne
Counties, Oklahoma, and Glasscock County, Texas, and (ii) any areas identified
in the Engineering Reserve Report as proven, undeveloped reserves (PUDs) located
outside of Lincoln, Logan, and Payne Counties, Oklahoma, and Glasscock County,
Texas, and (y) acquired with financing provided other than by Lender in the
future. Borrower covenants and agrees to provide Lender at least sixty (60) days
prior written notice of any acquisition of Outside Mineral Interests, and
Guarantor covenants and agrees not to be a guarantor (i) for any financing for
the purchase of Outside Mineral Interests or (ii) in connection with any
drilling loan program concerning the Outside Mineral Interests. Furthermore, it
is understood and agreed that none of the "Assets," as defined in the APA,
constitute Outside Mineral Interests.

1.57

Permits.

The term "Permits" shall mean all of Borrower's rights to any permit,
certificate or other governmental entitlement, including without limitation,
those certain permits described in the APA, issued by a Governmental Authority.

1.58

Person.

The term "Person" shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Government
Authority, or other entity.

1.59

Prior Liens.

The term "Prior Liens" shall mean collectively mean the RAD2 Liens (defined in
Section 1.62, the DBS Liens (defined in Section 1.62), the Menchaca Liens
(defined in Section 1.62), the CMM Lien (defined in Section 1.62, and the Elk
Creek Liens (defined in Section 1.62).

1.60

Prior Loan Instruments.

The term "Prior Loan Instruments" shall collectively mean any and all
instruments, agreements, and contracts regarding the Prior Note and/or the Prior
Liens.

PAGE 14

 

1.61

Prior Mortgaged Interests.

The term "Prior Mortgaged Interests" shall collectively mean the RAD2 Mortgaged
Interests, the DBS Mortgaged Interests, the Menchaca Mortgaged Interests, the
CMM Mortgaged Interests, and the Elk Creek Mortgaged Interests.

1.62

Prior Note.

The term "Prior Note" shall collectively mean the RAD2 Indebtedness (defined
below), the DBS Indebtedness (defined below), the Menchaca Indebtedness (defined
below), the CMM Indebtedness (defined below), and the Elk Creek Indebtedness,
all as more particularly described as follows:

A.

RAD2 Indebtedness to Lender

1.

That certain promissory note dated December 15, 2006 executed by Azar Minerals,
Ltd, (now RAD2) payable to the order of Lender in the original principal sum of
Five Million and No/100 Dollars ($5,000,000.00) (the "RAD2 Note"), which term
includes all subsequent modifications and increases thereto) pursuant to a loan
agreement of even date therewith between said RAD2 and Lender (the "RAD2 Loan
Agreement"), which Note was secured by a Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment dated December 15, 2006, from RAD2
to Steve Edlund, Trustee, recorded in Volume 1727, Page 282, Official Records of
Lincoln County, Oklahoma; and recorded in Book 1969, Page 598, Official Records
of Logan County, Oklahoma and recorded in Book 581, Page 374, Official Records
of Grant County, Oklahoma and in Book 1682, Page 124, Official Records of Payne
County, Oklahoma.

2.

Thereafter, under date of May 25, 2007, RAD2 further secured the RAD2 Note by a
First Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1749, Page 30, Official Records of Lincoln County, Oklahoma; and recorded in
Book 1999, Page 539, Official Records of Logan County, Oklahoma and recorded in
Book 581, Page 392, Official Records of Grant County, Oklahoma and in Book 1714,
Page 366 , Official Records of Payne County, Oklahoma.

3.

Thereafter, under date of October 1, 2007, RAD2 and Lender modified the RAD2
Note and RAD2 Loan Agreement by increasing the original principal sum of the
Note (line of credit) to Ten Million and No/100 Dollars ($10,000,000.00).

PAGE 15

 

4.

Thereafter, under date of October 10, 2007, RAD2 further secured the RAD2 Note
by a Second Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1766, Page 674, Official Records of Lincoln County, Oklahoma; and recorded in
Book 2033, Page 315, Official Records of Logan County, Oklahoma and recorded in
Book 630, Page 41, Official Records of Harper County, Oklahoma and in Book 1740,
Page 669, Official Records of Payne County, Oklahoma.

5.

Thereafter, under date of January 22, 2008, RAD2 further secured the RAD2 Note
by a Third Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1890, Page 59, Official Records of Garfield County, Oklahoma; and recorded in
Volume 587, Page 54, Official Records of Grant County, Oklahoma; and recorded in
Book 634, Page 162, Official Records of Harper County and recorded in Book 2051,
Page 356, Official Records of Logan County, Oklahoma, Oklahoma and in Book 1757,
Page 218, Official Records of Payne County, Oklahoma.

6.

Thereafter, under date of May 8, 2008, RAD2 further secured the RAD2 Note by a
Fourth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1779, Page 916, Official Records of Payne County, Oklahoma and recorded in
Volume 1799, Page 135, Official Records of Lincoln County, Oklahoma.

7.

Thereafter, under date of September 24, 2008, RAD2 further secured the RAD2 Note
by a Fifth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1815, Page 280, Official Records of Lincoln County, Oklahoma and under date of
September 28, 2008, RAD2 further secured the Note by a Texas First Supplemental
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
from RAD2 to Steve Edlund, Trustee, recorded in Book 123, Page 236, Official
Records of Glasscock County, Texas.

8.

Thereafter, under date of January 15, 2009, RAD2 further secured the RAD2 Note
by a Sixth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Volume
1828, Page 205, Official Records of Lincoln County, Oklahoma; recorded in Volume
2110, Page 102, Official Records of Logan County, Oklahoma; and recorded in
Volume 1929, Page 924, Official Records of Garfield County, Oklahoma.

PAGE 16

 

9.

Thereafter, under date of June 29, 2009, RAD2 and Lender modified the RAD2 Note
and RAD2 Loan Agreement by increasing the original principal sum of the Note
(line of credit) to Twelve Million and No/100 Dollars ($12,000,000.00) and
further secured the payment of the Note and supplemented all previous liens
granted by a Seventh Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded
in Book 600, Page 169, Official Records of Grant County, Oklahoma and recorded
in Book 1850, Page 285, Official Records of Lincoln County, Oklahoma and a Texas
Second Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Book
155, Page 44, Official Records of Glasscock County, Texas.

10.

That certain Real Estate Lien Note dated November 12, 2010 in the original
principal amount of $2,500,000.00, executed by RAD2 and payable to the order of
Lender ( the "RAD2 $2,500,000.00 Note") whereby RAD2 granted to Lender a second
lien in certain interests by a Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment (Second Lien and With Power of Sale) recorded
in Book 0664, Page 359, Official Public Records of Harper County, Oklahoma;
recorded in Book 1901, Page 541, Official Public Records of Lincoln County,
Oklahoma; recorded in Book 2008, Page 1161, Official Public Records of Garfield
County, Oklahoma; recorded in Book 2220, Page 4, Official Public Records of
Logan County, Oklahoma; recorded in Book 1922, Page 276, Official Public Records
of Payne County, Oklahoma, recorded in Book 613, Page 691, Official Records of
Grant County, Oklahoma, and recorded in Book 155, Page 24, Real Property Records
of Glasscock County, Texas.

11.

Thereafter, under date of May 10, 2011, RAD2 further secured the RAD2 Note by an
Eighth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Book
1920, Page 95, Official Records of Lincoln County, Oklahoma; and a Texas Third
Supplemental Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment from RAD2 to Steve Edlund, Trustee, recorded in Book 166, Page
400, Official Records of Glasscock County, Texas.

12.

Thereafter, under date of April 26, 2013, RAD2 further secured the RAD2 Note by
an Ninth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Michael K. Sohn, Trustee, recorded in Book
2054, Page 01, Official Records of Lincoln County, Oklahoma.

PAGE 17

 

13.

Thereafter, under date of May 15, 2014, RAD2 and Lender modified the RAD2 Note
and RAD2 Loan Agreement by increasing the original principal sum of the RAD2
Note (line of credit) to Fifteen Million and No/100 Dollars ($15,000,000.00) and
further secured the payment of the Note and supplemented all previous liens
granted by a Texas Fourth Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment from RAD2 to Michael K. Sohn,
Trustee, recorded in Volume 254, Page 488, Official Records of Glasscock County,
Texas and a Renewal, Extension and/or Modification Agreement For Commercial
Loans, recorded in Book 255, Page 130, Official Records of Glasscock County,
Texas, and Book 2197, Page 753 Official Records of Payne County, Oklahoma; Book
2522, Page 77 of the Official Records of Logan County, Oklahoma; Book 699, Page
689 of the Official Records of Harper County, Oklahoma, Book 696, Page 254 of
the Official Records of Grant County, Oklahoma; Book 2201, Page 1050 of the
Official Records of Garfield County, Oklahoma, and Book 2116, Page 352 of the
Official Records of Lincoln County, Oklahoma.

14.

Thereafter, under date of January 1, 2014, RAD2 further secured the RAD2 Note by
a Tenth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Michael K. Sohn, Trustee, recorded in Book
2122, Page 631, Official Records of Lincoln County, Oklahoma, and Book 2211,
Page 778 of the Official Records of Payne County, Oklahoma.

15.

Thereafter, under date of August 19, 2015, RAD2 further secured the RAD2 Note by
an Eleventh Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Bernardo dela Garza, Trustee, recorded in
Book 2176, Page 422, Official Records of Lincoln County, Oklahoma and a Texas
Fifth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from RAD2 to Michael K. Sohn, Trustee, recorded in
Volume 294, Page 524, Official Records of Glasscock County, Texas.

16.

Thereafter, under date of November 5, 2015, RAD2 further secured the RAD2 Note
by an Twelfth Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from RAD2 to Bernardo dela Garza, Trustee,
recorded in the Official Records of Lincoln County, Oklahoma in Volume 2184,
Page 530 and under date of November 6, 2015, RAD2 further secured the RAD2 Note
by a Texas Sixth Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from RAD2 to Bernardo dela Garza, Trustee,
recorded in the Official Records of Glasscock County, Texas in Volume 300, Page
745.

PAGE 18

 

17.

Thereafter, under date of November 16, 2015, RAD2 further secured the RAD2 Note
by an Thirteenth Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from RAD2 to Bernardo dela Garza, Trustee,
recorded in the Official Records of Lincoln County, Oklahoma in Volume 2185,
Page 648.

The RAD2 Note and the RAD2 $2,500,000.00 Note and any and all other indebtedness
of RAD2 to Lender, including without limitation, under the RAD2 Loan Agreement,
are collectively referred to herein as the "RAD2 Indebtedness," and each and
every Mortgage and Supplemental Mortgage referenced above executed by RAD2
securing the RAD2 Indebtedness are collectively referred to herein as the "RAD2
Liens"). Furthermore, all interests, including without limitation, all oil, gas
and other mineral interests of RAD2 covered by the RAD2 Liens are collectively
referred to as "RAD2 Mortgaged Interests."

B.

DBS Indebtedness to Lender

1.

REFERENCE IS HEREBY MADE FOR ALL PURPOSES TO that certain promissory note dated
December 15, 2006, executed by DBS payable to the order of Lender in the
original principal sum of Five Million and No/100 Dollars ($5,000,000.00) (the
"DBS Note," which term includes all subsequent modifications and increases
thereto) pursuant to a loan agreement of even date therewith between DBS and
Lender (the "DBS Loan Agreement"), which Note was secured by a Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment dated December 15,
2006, from DBS to Steve Edlund, Trustee, recorded in Volume 1727, Page 314,
Official Records of Lincoln County, Oklahoma; and recorded in Book 1969, Page
632, Official Records of Logan County, Oklahoma and recorded in Book 581, Page
417, Official Records of Grant County, Oklahoma and recorded in Book 1682, Page
159, Official Records of Payne County, Oklahoma.

2.

Thereafter, under date of May 25, 2007, DBS further secured the DBS Note by a
First Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Volume
1749, Page 06, Official Records of Lincoln County, Oklahoma; and recorded in
Book 581, Page 435, Official Records of Grant County, Oklahoma and in Book 1714,
Page 342, Official Records of Payne County, Oklahoma.

3.

Thereafter, under date of October 1, 2007, DBS and Lender modified the DBS Note
and DBS Loan Agreement by increasing the original principal sum of the Note
(line of credit) to Ten Million and No/100 Dollars ($10,000,000.00).

PAGE 19

 

4.

Thereafter, under date of October 10, 2007, DBS further secured the DBS Note by
a Second Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Volume
1766, Page 692, Official Records of Lincoln County, Oklahoma; and recorded in
Book 2033, Page 297, Official Records of Logan County, Oklahoma and recorded in
Book 630, Page 23, Official Records of Harper County, Oklahoma and in Book 1740,
Page 705, Official Records of Payne County, Oklahoma.

5.

Thereafter, under date of January 22, 2008, DBS further secured the DBS Note by
a Third Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Volume
1890, Page 78, Official Records of Garfield County, Oklahoma; and recorded in
Volume 587, Page 73, Official Records of Grant County, Oklahoma; and recorded in
Book 634, Page 181, Official Records of Harper County and recorded in Book 2051,
Page 375, Official Records of Logan County, Oklahoma, and in Book 1757, Page
237, Official Records of Payne County, Oklahoma.

6.

Thereafter, under date of May 8, 2008, DBS further secured the DBS Note by a
Fourth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Volume
1779, Page 897, Official Records of Payne County, Oklahoma and recorded in
Volume 1799, Page 116, Official Records of Lincoln County, Oklahoma.

7.

Thereafter, under a stipulated date of September 24, 2008, DBS further secured
the DBS Note by a Fifth Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment from DBS to Steve Edlund, Trustee,
recorded in Volume 1815, Page 261, Official Records of Lincoln County, Oklahoma,
and a Texas First Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment to Steve Edlund, Trustee, recorded in Volume
123, Page 217, of the Real Property Records of Glasscock County, Texas.

8.

Thereafter, under date of January 15, 2009, DBS further secured the DBS Note by
a Sixth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Volume
1828, Page 228, Official Records of Lincoln County, Oklahoma; recorded in Volume
2110, Page 125, Official Records of Logan County, Oklahoma; and recorded in
Volume 1929, Page 947, Official Records of Garfield County, Oklahoma.

9.

Thereafter, under date of June 29, 2009, DBS and Lender modified the DBS Note
and DBS Loan Agreement by increasing the original principal sum of the Note
(line of credit) to Twelve Million and No/100 Dollars ($12,000,000.00) and
further secured the payment of the Note supplement all previous liens granted by
a Seventh Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Steve Edlund, Trustee, recorded in Book
600, Page 169, Official Public Records of Grant County, Oklahoma; and recorded
in Book 1850, Page 304, Official Records of Lincoln County, Oklahoma.

PAGE 20

 

10.

Thereafter, under date of May 10, 2011, DBS further secured the DBS Note by an
Eighth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Michael K. Sohn, Trustee, recorded in
Volume 1920, Page 118, Official Records of Lincoln County, Oklahoma and a Texas
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
from DBS to Michael K. Sohn, Trustee, recorded in Volume 166, Page 428, Official
Records of Glasscock County, Texas.

11.

Thereafter, under date of October 1, 2011, DBS and Lender modified the DBS Note
and DBS Loan Agreement by extending the final maturity date until October 1,
2013.

12.

Thereafter, under date of April 26, 2013, DBS further secured the DBS Note by a
Ninth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Michael K. Sohn, Trustee, recorded in
Volume 2053, Page 760, Official Records of Lincoln County, Oklahoma.

13.

Thereafter, under date of October 1, 2013, DBS and Lender modified the DBS Note
and DBS Loan Agreement by extending the final maturity date until October 1,
2015.

14.

Thereafter, by a Third Amendment to the loan agreement dated October 1, 2014,
DBS and Lender modified the DBS Note and DBS Loan Agreement by extending the
final maturity date until October 1, 2016.

15.

Thereafter, under date of October 1, 2014, DBS further secured the payment of
the DBS Note and supplemented all previous liens granted by a Texas First
Supplemental Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment from DBS to Michael K. Sohn, Trustee, recorded in Volume 265,
Page 359, Official Records of Glasscock County, Texas and a Renewal, Extension
and/or Modification Agreement For Commercial Loans, recorded in Book 267, Page
716, Official Records of Glasscock County, Texas, and Book 2223, Page 706
Official Records of Payne County, Oklahoma; Book 701, Page 822 of the Official
Records of Grant County, Oklahoma; Book 702, Page 745 of the Official Records of
Harper County, Oklahoma and Book 2152, Page 760 of the Official Records of
Lincoln County, Oklahoma.

PAGE 21

 

16.

Thereafter, under date of October 1, 2014, DBS further secured the DBS Note by a
Tenth Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Michael K. Sohn, Trustee, recorded in Book
2131, Page 99, Official Records of Lincoln County, Oklahoma and Book 2219, Page
127, Official Records of Payne County, Oklahoma.

17.

Thereafter, under date of September 4, 2015, DBS further secured the DBS Note by
an Eleventh Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from DBS to Michael K. Sohn, Trustee, recorded in Book
2176, Page 456, Official Records of Lincoln County, Oklahoma.

The DBS Note and any and all other indebtedness of DBS to Lender, including
without limitation, under the DBS Loan Agreement, are collectively referred to
herein as the "DBS Indebtedness," and each and every Mortgage and Supplemental
Mortgage referenced above executed by DBS securing the DBS Indebtedness are
collectively referred to herein as the "DBS Liens"). Furthermore, all interests
including without limitation, all oil, gas and other mineral interests of DBS
covered by the DBS Liens are collectively referred to herein as the "DBS
Mortgaged Interests."

C.

Menchaca Indebtedness to Lender

1.

That certain promissory note executed by Richard E. Menchaca and Kimberly
Menchaca dated August 20, 2014, payable to the order of Lender in the original
principal sum of Three Million and No/100 Dollars ($3,000,000.00) (the "Menchaca
Note" which term includes all subsequent modifications and increases thereto)
pursuant to a Loan Agreement dated February 15, 2007 between said Menchaca and
Lender (the "Menchaca Loan Agreement") [which Menchaca Note renewed and extended
the original debt ($2,000,000.00) of Menchaca to Lender] which Menchaca Note is
secured by a Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment dated February 15, 2007, from Menchaca to Steve Edlund, Trustee,
recorded in Book 579, Page 425, Official Records of Grant County, Oklahoma; Book
1735, Page 726, Official Records of Lincoln County, Oklahoma and in Book 1692,
Page 601, Official Records of Payne County, Oklahoma.

2.

Under date of May 25, 2007, Menchaca further secured the Menchaca Note by a
First Supplemental Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment from Menchaca to Steve Edlund, Trustee, recorded in
Volume 1748, Page 790, Official Records of Lincoln County, Oklahoma; and
recorded in Book 581, Page 460, Official Records of Grant County, Oklahoma and
in Book 1714, Page 318, Official Records of Payne County, Oklahoma.

PAGE 22

 

3.

Thereafter, under date of October 1, 2007, Menchaca further secured the Menchaca
Note by a Second Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from Menchaca to Steve Edlund, Trustee,
recorded in Volume 1766, Page 710, Official Records of Lincoln County, Oklahoma;
and recorded in Book 2033, Page 333, Official Records of Logan County, Oklahoma
and recorded in Book 630, Page 59, Official Records of Harper County, Oklahoma
and in Book 1740, Page 687, Official Records of Payne County, Oklahoma.

4.

Thereafter, under date of January 22, 2008, Menchaca further secured the
Menchaca Note by a Third Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment from Menchaca to Steve Edlund,
Trustee, recorded in Volume 1890, Page 97, Official Records of Garfield County,
Oklahoma; and recorded in Volume 1780, Page 638, Official Records of Lincoln
County, Oklahoma, and recorded in Volume 587, Page 92, Official Records of Grant
County, Oklahoma; and recorded in Book 634, Page 200, Official Records of Harper
County and recorded in Book 2051, Page 394, Official Records of Logan County,
Oklahoma, and in Book 1757, Page 256, Official Records of Payne County,
Oklahoma.

5.

Thereafter, under date hereby stipulated as May 8, 2008, Menchaca further
secured the Menchaca Note by a Fourth Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment from Menchaca to Steve
Edlund, Trustee, recorded in Volume 1804, Page 364, Official Records of Lincoln
County, Oklahoma.

6.

Thereafter, under date hereby stipulated as September 24, 2008, Menchaca further
secured the Menchaca Note by a Fifth Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment from Menchaca to Steve
Edlund, Trustee, recorded in Volume 1815, Page 299, Official Records of Lincoln
County, Oklahoma and a Texas Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment recorded in Volume 123, Page 255,
Official Records of Glasscock County, Texas.

7.

Thereafter, under date hereby stipulated as January 15, 2009, Menchaca further
secured the Menchaca Note by a Sixth Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment from Menchaca to Steve
Edlund, Trustee, recorded in Volume 1828, Page 251, Official Records of Lincoln
County, Oklahoma; recorded in Volume 2110, Page 148, Official Records of Logan
County, Oklahoma; and recorded in Volume 1929, Page 970, Official Records of
Garfield County, Oklahoma.

PAGE 23

 

8.

Thereafter, under date hereby stipulated as May 10, 2011, Menchaca further
secured the Menchaca Note by a Seventh Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment from Menchaca to Steve
Edlund, Trustee, recorded in Volume 1920, Page 141, Official Records of Lincoln
County, Oklahoma and by a Texas Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment from Menchaca to Steve Edlund,
Trustee, recorded in Volume 166, Page 457, Official Records of Glasscock County,
Texas.

9.

Thereafter, under date hereby stipulated as April 26, 2013, Saxum Energy, LLC
further secured the Menchaca Note by an Eighth Supplemental Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment from Saxum to
Michael K. Sohn, Trustee, recorded in Volume 2053, Page 783of the Official
Records of Lincoln County, Oklahoma.

10.

Thereafter, on August 20, 2014, Saxum, Lender and Menchaca entered into a First
Amended Loan Agreement (the "Menchaca Amended Loan Agreement") and modified the
Menchaca Note and Menchaca Loan Agreement by increasing the original principal
sum of the Note (line of credit) to Three Million and No/100 Dollars
($3,000,000.00).

11.

Thereafter, under date of August 20, 2014, Saxum further secured the Menchaca
Note by a Ninth Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from Mortgagor to Michael K. Sohn, Trustee,
recorded in Volume 2122, Page 611 of the Official Records of Lincoln County,
Oklahoma; Volume 2211, Page 750, Official Records of Payne County, Oklahoma and
Instrument No. 201400012507 of the Official Records of Pottawatomie County,
Oklahoma and a mortgage nominated as Texas Second Supplemental Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment from Menchaca to
Michael K. Sohn, Trustee, recorded in Volume 268, Page 558, Official Records of
Glasscock County, Texas.

12.

Thereafter, under date of September 28, 2015, Saxum further secured the Menchaca
Note by a Tenth Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment from Mortgagor to Bernardo de la Garza,
Trustee, recorded in Volume 2180, Page 673 of the Official Records of Lincoln
County, Oklahoma.

The Menchaca Note and any and all other indebtedness of Menchaca to Lender,
including without limitation, under the Menchaca Loan Agreement and the Menchaca
Amended Loan Agreement, are collectively referred to herein as the "Menchaca
Indebtedness," and each and every Mortgage and Supplemental Mortgage referenced
above executed by Menchaca securing the Menchaca Indebtedness are collectively
referred to as the "Menchaca Liens"). Furthermore, all interests, including
without limitation, all oil, gas and other mineral interests of Menchaca covered
by Menchaca Liens are collectively referred to herein as the "Menchaca Mortgaged
Interests."

PAGE 24

 

D.

CMM Indebtedness to Lender

That certain promissory note dated December 30, 2014 executed by CMM payable to
the order of Lender in the original principal sum of Four Million and No/100
Dollars ($4,000,000.00) (the "CMM Note"), which term includes all subsequent
modifications and increases thereto) which Note is secured by a Mortgage, Deed
of Trust, Security Agreement, Financing Statement and Assignment dated December
30, 2014, from CMM to Michael K. Sohn, Trustee, recorded in Book 2561, Page 469,
Official Records of Logan County, Oklahoma and recorded in Book 2238, Page 238,
Official Records of Payne County, Oklahoma (Brittany Wells).

The CMM Note and any and all other indebtedness of CMM to Lender are
collectively referred to herein as the "CMM Indebtedness," and the Mortgage
referenced above executed by CMM is referred to herein as the "CMM Lien").
Furthermore, all interests, including without limitation, all oil, gas other and
mineral interests of CMM, covered by the CMM Liens are collectively referred to
as the "CMM Mortgaged Interests."

E.

Elk Creek Indebtedness to Lender

That certain promissory note dated June 29, 2012 executed by Elk Creek payable
to Lender in the original principal sum of Two Million and No/100 Dollars
($2,000,000.00) (the "Elk Creek Note"), which term includes all subsequent
modifications and increases thereto) which Note is secured by a Mortgage, Deed
of Trust, Security Agreement, Financing Statement and Assignment dated June 29,
2012, from Elk Creek to Steve Edlund, Trustee, recorded in Book 2032, Page 52,
Official Records of Payne County, Oklahoma, as supplemented in a First
Supplemental Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment dated December 19, 2013, from AMWD Elk Creek Resources, LLC to
Michael K. Sohn, Trustee, recorded in Book 2274, Page 778, Official Records of
Payne County, Oklahoma and recorded in Book 2165, Page 694, Official Records of
Lincoln County, Oklahoma.

The Elk Creek Note and any and all other indebtedness of Elk Creek to Lender are
collectively referred to herein as the "Elk Creek Indebtedness," and the
Mortgage and First Supplemental Mortgage referenced above are collectively
referred to herein as the "Elk Creek Liens"). Furthermore, all interests,
including without limitation, all oil, gas other and mineral interests of Elk
Creek, covered by the Elk Creek Liens are collectively referred to as the "Elk
Creek Mortgaged Interests."

PAGE 25

 

1.63

Prior Note – RAD2 to MPII.

The term "Prior Note – RAD2 to MPII" shall mean the RAD2 to MPII Indebtedness as
more particularly described below.

RAD2 to MPII Indebtedness

1.

That certain promissory note dated June 1, 2012 executed by Azar Minerals, Ltd,
(now RAD2) payable to the order of MPII in the original principal sum of Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (the "RAD2 to
MPII Note"), which term includes all subsequent modifications and increases
thereto) which Note is secured by a Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment dated June 1, 2012, from RAD2 to A. J. Range,
Trustee, recorded in Book 2324, Page 41, Official Records of Logan County,
Oklahoma and recorded in Book 2023, Page 981, Official Records of Payne County,
Oklahoma (Brittany Wells).

2.

Thereafter, under date of July 30, 2014, Azar Minerals, Ltd., modified the RAD2
to MPII Note by a Modification and Extension Agreement by and between Azar
Minerals, Ltd. and MPII, Inc., recorded in Book 2524, Page 425, Official Records
of Lincoln County, Oklahoma, and recorded in Book 2201, Page 153, Official
Records of Payne County, Oklahoma.

3.

That certain promissory note dated December 20, 2013 executed by Azar Minerals,
Ltd, (now RAD2) payable to the order of MPII in the original principal sum of
Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (the
"Second RAD2 to MPII Note"), which term includes all subsequent modifications
and increases thereto) which Second RAD2 to MPII Note is secured by a Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment dated
December 20, 2013 from RAD2 to A. J. Range, Trustee, recorded in Book 238, Page
56, Official Records of Glasscock County, Texas (Apache Wells).

4.

Thereafter, under date of July 30, 2014, Azar Minerals, Ltd., modified the
Second RAD2 to MPII Note by a Modification and Extension Agreement by and
between Azar Minerals, Ltd. and MPII, Inc., recorded in Book 257, Page 780,
Official Records of Glasscock County, Texas.

The RAD2 to MPII Note, the Second RAD2 to MPII Note, and any and all other
indebtedness of RAD2 to MPII are collectively referred to herein as the "RAD2 to
MPII Indebtedness," and each and every Mortgage referenced above executed by
RAD2 or its predecessor, Azar Minerals, Ltd., are collectively referred to as
the "RAD2 to MPII Liens"). Furthermore, all interests, including without
limitation, all oil, gas and other mineral interests of RAD 2 covered by the RAD
2 to MPII Liens are collectively referred to as the "RAD2 to MPII Mortgaged
Interests."

PAGE 26

 

1.64

RAD2.

The term "RAD2" shall mean RAD2 Minerals, Ltd., a Texas limited partnership,
f/k/a Azar Minerals, Ltd.

1.65

Restricted Payment.

The term "Restricted Payment" shall mean any cash dividend or other cash
distribution with respect to any Equity Interests, or any cash payment on
account of the purchase, redemption, retirement, acquisition, cancellation, or
termination of any such Equity Interests in the Borrower.

1.66

Security Agreement.

The term "Security Agreement" shall mean all security agreements granting to
Lender a security interest in that portion of the personal or movable property,
which makes up the Mortgaged Properties that cannot be secured by the Mortgage,
and all Collateral howsoever described.

1.67

Share Certificate Pledge.

The term "Share Certificate Pledge" shall mean that certain Certificated
Investment Property Pledge Agreement of even date herewith, executed by RAD2 to
secure its Guaranty Agreement guaranteeing the payment of certain of the
Indebtedness covering the share certificates described therein.

1.68

Title Audit Letter.

The term "Title Audit Letter" shall mean all letters, the form of which has been
approved by Lender in its sole discretion, which provides how record title to
one or more of the Mortgaged Properties is held since the date of the last Title
Opinion, including without limitation, all working and net revenue interests,
both before and after payout, and current liens, judgments and/or pending
lawsuits covering such Mortgaged Property. Borrower covenants and agrees to
obtain Title Audit Letters covering ninety percent (90%) of the value of the
Mortgaged Properties.

1.69

Title Opinion.

The term "Title Opinion" shall mean all title and/or division order opinions
reflecting how record title to one or more of the Mortgaged Properties is held,
including without limitation, all working and net revenue interests, both before
and after payment, and current liens, judgments, and/or pending lawsuits, and in
a form as approved by Lender in its sole discretion.

PAGE 27

 

1.70

Uncertificated Pledge.

The term "Uncertificated Pledge" shall collectively mean the Uncertificated
Pledge DBS, the Uncertificated Pledge-RAD2, and the Uncertificated Pledge-Saxum.

1.71

Uncertificated Pledge - DBS.

The term "Uncertificated Pledge" shall mean that certain Uncertificated
Investment Property Pledge Agreement of even date herewith, executed by DBS to
secure its Guaranty Agreement guaranteeing the payment of certain of the
Indebtedness, covering the investment bank account described therein whose
custodian is Frost Bank. As discussed in Section 5.30, DBS shall reserve 935,934
common shares in Borrower on the date hereof (the "DBS Shares") which will be
delivered to the investment bank account whose custodian is Frost Bank. In the
event Lender forecloses/ exercises its rights under the Uncertificated Pledge –
DBS and receives cash proceeds therefrom, the maximum amount of such proceeds
that may be applied by Lender to discharge the Indebtedness covered by the
Guaranty Agreement executed by DBS and Donnie B. Seay, which may be applied in
such manner as Lender determines in its sole discretion, is (i) $4,000,000.00,
plus the cash value of the DBS Shares at the time such shares are sold by
Lender, plus (ii) all accrued and unpaid interest on the Indebtedness evidenced
by the Note, plus (iii) all attorneys' fees and other costs incurred by Lender
in the collection of the Indebtedness covered by the Guaranty Agreement executed
by DBS.

1.72

Uncertificated Pledge – RAD2.

The term "Uncertificated Pledge-RAD2" shall mean that certain Uncertificated
Investment Property Pledge Agreement of even date herewith, executed by RAD2 to
Secure its Guaranty Agreement guaranteeing the payment of Certificate of
Indebtedness, covering the investment bank account described therein, whose
custodian is LPL Financial LLC. 

1.73

Uncertificated Pledge - Saxum.

The term "Uncertificated Pledge-Saxum" shall mean that certain Uncertificated
Investment Property Pledge Agreement of even date herewith, executed by Saxum to
Security Guaranty Agreement guarantee, the payment of certain of the
Indebtedness, covering the investment bank account described therein, whose
custodian is LPL Financial, LLC.

1.74

Uncertificated Pledge.

The term "Uncertificated Pledge" shall collectively mean the Uncertificated
Pledge-DBS, the Uncertificated Pledge-RAD2, and the Uncertificated Pledge-Saxum.

PAGE 28

 

ARTICLE 2 - THE ADVANCE OF THE LOAN

2.1

Commitment of Lender.

Subject to the conditions hereof, and provided that an Event of Default has not
occurred, Lender will make the Advance to Borrower in accordance with this Loan
Agreement, such Advance to be disbursed in a single advance on the date hereof.

2.2

Conditions to the Advance.

As a condition precedent to the Advance of the Loan hereunder, Borrower must
expressly satisfy all of the conditions that are noted by (x) described in
Exhibit "B," and provide and execute such other documents, instruments and
certificates as Lender may require.

2.3

Intentionally Deleted.

2.4

Intentionally Deleted.

2.5

Conditions Precedent for the Benefit of Lender.

All conditions precedent to the obligation of Lender to make the Advance are
imposed hereby solely for the benefit of Lender, and no other party may require
satisfaction of any such condition precedent or be entitled to assume that
Lender will refuse to make the Advance in the absence of strict compliance with
such conditions precedent. All requirements of this Loan Agreement may be waived
by Lender, in whole or in part, at any time.

2.6

Approvals and Inspections.

Lender shall not be obligated to make, nor shall Borrower be entitled to, the
Advance until such time as Lender shall have received, to the extent requested
by Lender, inspection reports, including without limitation, Engineering Reserve
Reports and any other item, document or report as required by Lender in its sole
and absolute discretion.

ARTICLE 3 - ASSUMPTION OF PRIOR INDEBTEDNESS

AND RENEWAL AND EXTENSION

3.1

Assumption.

Borrower expressly assumes and agrees to pay and perform any and all obligations
represented by the Prior Note and the Prior Loan Instruments, and agrees to be
bound by all of the terms, conditions, and covenants contained therein,
including without limitation, the Prior Liens. Borrower expressly confirms that
it is personally liable and obligated (a) for the timely payment, as the same
becomes due, of all principal and interest now or hereafter due and payable
under the Prior Note until the Prior Note shall have been fully paid and
satisfied, and (b) for all other indebtedness now or hereafter existing, whether
accrued or contingent, under this Loan Agreement and all other Loan Instruments.

PAGE 29

 

3.2

Release.

RAD2, DBS, Menchaca, and CMM are hereby released from personal liability for
payment and performance of all indebtedness and other obligations now or
hereafter outstanding under the Prior Note and the other Prior Loan Instruments.
It is specifically understood and agreed that (a) no modification or release of
Borrower from any personal liability for any indebtedness now or hereafter
outstanding under the Prior Note and any Prior Loan Instruments is made or
intended to be made hereby, (b) no modification or release of any obligations of
any of the undersigned Guarantor which are owing or may hereafter become owing
to Lender under any guaranty agreement is made or intended to be made hereby,
and (c) no modification or release of any lien currently securing or relating to
any of the indebtedness is made or intended to be made hereby and all such liens
shall remain and continue to be valid and subsisting in accordance with the
face, tenor, effect and reading of the Prior Loan Instruments evidencing the
same. Borrower hereby (i) consents to such release of RAD2, DBS, Menchaca, and
CMM from personal liability for payment and performance of all indebtedness and
other obligations now or hereafter outstanding under the Prior Note and the
other Prior Loan Instruments, and (ii) confirms that such release of RAD2, DBS,
Menchaca, and CMM from personal liability shall not affect in any manner the
joint and several personal liability of Borrower for the full payment and
performance of all indebtedness and other obligations now or hereafter
outstanding under the Prior Note, and all other Prior Loan Instruments.

3.3

Renewal and Extension.

A portion of the Indebtedness evidenced by the Note renews and extends the
unpaid principal balance that Borrower has assumed under the Prior Note, which
is secured by the Prior Liens covering the Prior Mortgaged Interests, which
constitute certain of the Mortgaged Properties. Obligor acknowledges and agrees
that the Prior Liens securing the Prior Note are valid, that they subsist
against the Prior Mortgaged Interests, which constitute certain of the Mortgaged
Properties, and that by the Mortgage, they are renewed and extended in full
force to secure the payment of the Note. Furthermore, the Note is secured by any
and all collateral securing the Prior Note in addition to the Collateral,
including without limitation, the collateral described in the Prior Loan
Instruments. Furthermore Lender is subrogated to any and all rights under the
Prior Liens, Prior Note, and Prior Loan Instruments.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF OBLIGOR

Borrower (except to the extent a specific representation or warranty is made by
one [1] or more of Guarantor) hereby represents and warrants as follows:

4.1

Good Standing and Identity.

Borrower is a Nevada corporation, duly organized and in good standing under the
Laws of the State of Nevada. Borrower's legal name is reflected in the
introductory paragraph of this Loan Agreement. Borrower has the power to own its
property and to carry on its business in each jurisdiction in which Borrower
operates. Borrower has heretofore delivered to Lender true, correct and complete
copies of its Certificate of Incorporation, Bylaws, and Corporate Resolution
authorizing this transaction, each as amended (if necessary) to the date hereof.

PAGE 30

 

4.2

Guarantor.

Obligor hereby represents and warrants as follows:

1.

Richard N. Azar, II, Guarantor, is an individual whose full legal residence is
in San Antonio, Bexar County, Texas. Guarantor's legal name is correctly
reflected herein and in the address section of this Loan Agreement.

2.

Donnie B. Seay, Guarantor, is an individual whose full legal residence is in San
Antonio, Bexar County, Texas. Guarantor's legal name is correctly reflected
herein and in the address section of this Loan Agreement.

3.

Richard E. Menchaca, Guarantor, is an individual whose full legal residence is
in San Antonio, Bexar County, Texas. Guarantor's legal name is correctly
reflected herein and in the address section of this Loan Agreement.

4.

RAD2 is a Texas limited partnership, duly organized and in good standing under
the Laws of the State of Texas. RAD2's legal name is reflected in the
introductory paragraph of this Loan Agreement. RAD2 has the power to own its
property and to carry on its business in each jurisdiction in which RAD2
operates. RAD2 has heretofore delivered to Lender true, correct and complete
copies of its Certificate of Formation, Partnership Agreement, and LLC
Resolution of its General Partner authorizing this transaction, each as amended
(if necessary) to the date hereof.

5.

DBS is a Texas limited partnership, duly organized and in good standing under
the Laws of the State of Texas. DBS 's legal name is reflected in the
introductory paragraph of this Loan Agreement. DBS has the power to own its
property and to carry on its business in each jurisdiction in which DBS
operates. DBS has heretofore delivered to Lender true, correct and complete
copies of its Certificate of Formation, Partnership Agreement, and LLC
Resolution of its General Partner authorizing this transaction, each as amended
(if necessary) to the date hereof.

6.

Saxum is a Texas limited liability company, duly organized and in good standing
under the Laws of the State of Texas. Saxum's legal name is reflected in the
introductory paragraph of this Loan Agreement. Saxum has the power to own its
property and to carry on its business in each jurisdiction in which Saxum
operates. Saxum has heretofore delivered to Lender true, correct and complete
copies of its Certificate of Formation, Company Agreement, and LLC Resolution
authorizing this transaction, each as amended (if necessary) to the date hereof.

4.3

Common Enterprise.

Borrower and the Guarantor are involved in common business interests and
enterprises, and the Guarantor will directly benefit from the Loan extended by
Lender to Borrower.

PAGE 31

 

4.4

Authority and Compliance of Borrower.

Borrower has full power and authority to enter into this Loan Agreement, to make
the borrowing hereunder, to execute and deliver the Note, to mortgage, pledge,
assign the Collateral to Lender, including without limitation, the Mortgaged
Properties, and to incur the Indebtedness and Obligations provided for herein,
all of which will be duly authorized by all proper and necessary corporate
action. The person signing as the representative of Borrower, represents,
warrants and covenants to Lender that all authorizations for the transaction
contemplated herein have been properly obtained. The execution and delivery of
this Loan Agreement by Borrower, the performance by Borrower of all the terms
and conditions hereof to be performed by it and the consummation of the
transactions contemplated hereby have been, or will be, duly authorized,
reviewed, and approved by Borrower. This Loan Agreement has been duly executed
and delivered by Borrower and constitutes the valid and binding obligation of
Borrower, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws.

4.5

Authority and Compliance of Guarantor.

Guarantor represents and warrants that it has full power and authority to enter
into this Loan Agreement and execute the Guaranty Agreement and has read,
reviewed and approved all Loan Instruments. No consent or approval of any public
authority is required as a condition to the validity of this Loan Agreement, the
Note, and the Loan Instruments.

4.6

Ownership of Collateral.

Except as to solely the Non-Producing Wells, as of the date of this Agreement,
Borrower has good title to the Collateral, including without limitation, the
Mortgaged Properties, which is all owned free and clear of liens, claims,
judgments, or liabilities excepting liens in favor of Lender or expressly
permitted under this Loan Agreement. Borrower will at all times maintain the
Collateral, including without limitation, the Mortgaged Properties, real and
personal, in good order and repair.

4.7

Obligor Taxes.

Borrower represents and warrants that all income taxes, franchise taxes, ad
valorem taxes and other taxes due and payable and which may be owing by Borrower
through the date of this Loan Agreement have been paid without contest or
dispute prior to becoming delinquent. Guarantor represents and warrants that all
income taxes, franchise taxes, ad valorem taxes and other taxes due and payable
and which may be owing by Guarantor through the date of this Loan Agreement have
been paid without contest or dispute prior to becoming delinquent.

PAGE 32

 

4.8

Mortgaged Properties Taxes.

All ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of property or the production
of hydrocarbons or the receipt of proceeds therefrom on the Mortgaged Properties
that are due and payable have been properly paid and all such taxes and
assessments which become due and payable shall be properly paid by Borrower on
its behalf and as operator of any of the wells drilled or to be drilled under
the Mortgaged Properties in which Borrower is the operator.

4.9

Disposition of Mortgaged Properties.

Except as to solely the Non-Producing Wells, there has not been and will not be:

(i)

Any Material Adverse Change in the business, financial condition or results of
operations of Borrower which change was not the result of an industry-wide
development affecting other companies in the oil or gas industries;

(ii)

Any material damage, destruction or loss to or of the Collateral, including
without limitation, the Mortgaged Properties, whether or not covered by
insurance;

(iii)

Any sale, lease, mortgage, loss of title, or other disposition of the
Collateral, except as permitted by the terms of this Loan Agreement;

(iv)

Any mortgage, pledge or grant of alien or security interest in any of the
Collateral, including without limitation, the Mortgaged Properties except as
permitted by the terms of this Loan Agreement; or

(v)

Any contract or commitment to do any of the foregoing.

4.10

Contracts.

Exhibit "C," attached hereto and incorporated herein for all purposes, sets
forth a list of the following contracts, agreements, plan and commitments to
which Borrower is a party or by which Borrower or any of the Mortgaged
Properties are bound:

(i)

Any contract, commitment, or agreement that involves aggregate expenditures by
Borrower of more than One Hundred Thousand and No/100 Dollars ($100,000.00) per
year;

(ii)

Any indenture, trust agreement, loan agreement, escrow or note under which
Borrower or Guarantor has outstanding indebtedness, obligations or liabilities
for borrowed money;

(iii)

Any lease, sublease, installment purchase or similar arrangement for the use or
occupancy of real property (other than the Oil and Gas Leases) that involves
aggregate expenditures by Borrower of more than One Hundred Thousand and No/100
($100,000.00) Dollars per year, together with a list of the location of such
leased property, the date of termination of such arrangements, the name of the
other party and the annual rental payments required to be made for such
arrangements;

PAGE 33

 

(iv)

Any guaranty, direct or indirect, by any affiliate of Borrower of any contract,
lease or agreement entered into by Borrower;

(v)

Any agreement of surety, guarantee or indemnification by Borrower or Guarantor;
and

(vi)

All Gas Contracts (defined below) and agreements for the transportation for gas
affecting the Mortgaged Properties.

(vii)

All authorities for expenditure ("AFEs") in excess of $500,000.00 net to
Borrower, received by Borrower and/or the sellers executing the APA after
December 30, 2015, regardless of whether Borrower and/or the sellers to the APA
have approved, disapproved or not yet responded, with respect to the Mortgaged
Properties‎.

All bills and AFEs relating to all operations of the Mortgaged Properties,
including without limitation, joint operations, under any joint operating
agreement or other agreements are paid in full as of the date hereof.

4.11

Defects/Personal Property.

To the best of Borrower's knowledge, there are no material defects in the
personal property and fixtures, including without limitation, the Equipment, as
defined in the APA, to be pledged to Lender pursuant to the terms hereof which
would prevent the continued operation of the Mortgaged Properties in accordance
with prior practice.

4.12

Royalty.

All royalties (other than royalties held in suspense), rentals and other
payments due under the Oil and Gas Leases have been properly and timely paid and
accepted, and all conditions necessary to keep the Oil and Gas Leases in force
have been fully performed. To the best of Borrower's knowledge, no notices have
been received by Borrower of any claim to the contrary and all of the Oil and
Gas Leases are in full force and effect.

4.13

Take-or-Pay.

Borrower is not obligated by virtue of any prepayment arrangement under any
contract for the sale of hydrocarbons and containing a "take or pay" or similar
provision or a production payment or any other arrangement to deliver
hydrocarbons produced from the Mortgaged Properties at some future time without
then or thereafter receiving full payment therefor, and Borrower has not
produced a share of gas greater than its ownership percentage and Borrower is
under no obligation to reduce its share of production under any gas balancing
agreement or similar contract to allow under-produced parties to come back into
balance.

PAGE 34

 

4.14

Compliance With Laws.

All laws, regulations and orders of all governmental agencies having
jurisdiction over the Collateral have been and shall continue to be complied
with during the terms of the Loan. All Permits in connection with the Mortgaged
Properties have been obtained and have been timely, properly and accurately made
and will continue to be timely, properly and accurately made. To the knowledge
of Borrower, all plugged wells located on the lands covered by the Oil and Gas
Leases or lands pooled therewith have been properly plugged and there are no
abandoned unplugged wellbores located thereon which good oil field practice
would require plugging.

4.15

Oil and Gas Lease Impediment.

To the best of Borrower's knowledge, none of the Oil and Gas Leases is subject
to any top leases or reversionary interests, and there exists no unrecorded
document or agreement which may result in impairment or loss of Borrower's
ability to mortgage, pledge or convey the Collateral, including without
limitation, the Mortgaged Properties.

4.16

Basic Documents.

With respect to the "Basic Documents" (defined below):

(i)

Except as to solely the Non-Producing Wells, all of such Basic Documents are in
full force and effect and are the valid and legally binding obligations of the
parties thereto;

(ii)

Neither Borrower nor Guarantor are in breach or default with respect to any
material obligations pursuant to any such Basic Document or any regulations
incorporated therein or governing same;

(iii)

All material payments (including, without limitation, royalties, delay rentals,
shut-in royalties, and joint interest or other billings under unit or operating
agreements) due thereunder have been made by Borrower or will be made by
Borrower throughout the term of this Loan;

(iv)

No other party to any Basic Document (or any successor in interest thereto) is
in breach or default with respect to any of its material obligations thereunder;
and

(v)

Neither Borrower nor any other party to any Basic Document has given or
threatened to give notice of any action to terminate, cancel, rescind or procure
a judicial reformation of any Basic Document or any provision thereof.

PAGE 35

 

As used herein the term "Basic Documents" shall mean all of the Oil and Gas
Leases, contracts for the sale and purchase of gas produced from the Mortgaged
Properties (collectively, the "Gas Contracts"), and farmout, dry hole, bottom
hole, acreage contribution, purchase and acquisition agreements, area of mutual
interest agreements, including without limitation, the AMI Agreement, and joint
development, salt water disposal agreements, servicing contracts, easement
and/or right-of-way agreements, unitization or pooling agreements and all other
material executory contracts and agreements relating to the Mortgaged
Properties.

4.17

Gas Contracts.

There are no Mortgaged Properties with respect to which:

(i)

Deliveries of natural gas dedicated to interstate commerce have been terminated
or diverted therefrom without there having been obtained an appropriate
abandonment orders or other required regulatory approvals; or

(ii)

Borrower is not receiving on a current basis the payments required under the
terms of the Gas Contracts; or

(iii)

Borrower is not receiving now, or may not receive for the period of time from
the effective date of the information contained in the data furnished by
Borrower, the price (per MMBTU) for natural gas reflected in the data furnished
by Borrower to Lender.

During the time period from the effective date of the information contained in
the data furnished by Borrower to Lender until the Loan is paid in full, no
purchaser of natural gas under the Gas Contracts has or shall curtail (other
than seasonal curtailment) its takes of natural gas. Furthermore, Borrower
covenants and agrees that, if a purchaser of natural gas under the Gas Contracts
gives notice (either written or verbal) that such purchaser desires to amend any
of the Gas Contracts with respect to price or quantity of deliveries under
take-or-pay provisions, Borrower shall not agree to such amendment without the
prior written consent of Lender, which may be withheld in Lender's sole
discretion.

All Gas Contracts of Borrower are listed on Exhibit "C," attached hereto.

4.18

Regulatory Compliance.

To the best of Borrower's knowledge:

(i)

Borrower, as Operator, has not caused or allowed the generation, treatment,
storage, disposal or release of Hazardous Materials on the Mortgaged Properties
except in accordance with local, state and federal statutes, ordinances, rules
and regulations.

PAGE 36

 

(ii)

The Mortgaged Properties operated by Borrower, and all of the Mortgaged
Properties not operated by Borrower have been operated in compliance with all
applicable local, state, and federal statutes, ordinances, rules and regulations
concerning the handling of Hazardous Materials.

(iii)

Borrower, as Operator, has complied with all laws, regulations and orders of all
Governmental Authorities having jurisdiction over the Mortgaged Properties in
connection with laws regarding protection of the environment.

(iv)

All material necessary Permits or exemptions have been obtained from
Governmental Authorities having jurisdiction over the Mortgaged Properties in
connection with laws regarding protection of the environment.

(v)

Borrower has not received notice of any proceeding, claim or lawsuit relating to
the breach of any law regarding protection of the environment.

(vi)

No hazardous substance has ever been disposed of on the Mortgaged Properties.

4.19

Litigation.

On the date hereof no suit, action or other proceeding is pending before any
court or governmental agency to which Borrower is a party and which might result
in impairment or loss of Borrower's title to any part of the Collateral,
including without limitation, the Mortgaged Properties, or that might hinder or
impede operation of the Mortgaged Properties and to the best of Borrower's
knowledge, no such suit, action or other proceeding is threatened. Borrower will
immediately notify in writing (certified mail, return receipt requested) Lender
of any such proceeding arising at any time in the future.

4.20

Hedging Contracts.

Neither Borrower nor its predecessors in title have entered into any Hedging
Contracts regarding the Mortgaged Properties as of the date hereof.

4.21

Financial Statements.

Borrower represents and warrants that the Financial Statements are true, correct
and complete as of the dates specified therein and fully and accurately present
the financial condition of Obligor and, if required, as of the dates specified.
Borrower represents and warrants that no material adverse change has occurred in
the financial condition of Obligor since the dates of the Financial Statements
provided by Borrower to Lender. Each Guarantor represents and warrants that the
Financial Statements provided by such Guarantor are true, correct and complete
as of the dates specified therein and fully and accurately present the financial
condition of such Guarantor and, if required, as of the dates specified. Each
Guarantor represents that no Material Adverse Change has occurred in the
financial condition of such Guarantor since the dates of the Financial
Statements provided by such Guarantor.

PAGE 37

 

4.22

Suits, Actions, Etc.

Borrower represents and warrants that there are no actions, suits or proceedings
pending or threatened in any court or before or by any Governmental Authority
against or affecting Borrower, or the Collateral, including without limitation,
the Mortgaged Properties, or involving the validity, enforceability, or priority
of any of the Loan Instruments, at law or in equity. Borrower represents and
warrants that the consummation of the transactions contemplated hereby, and the
performance of any of the terms and conditions hereof and of the other Loan
Instruments, will not result in a breach of, or constitute a default in, any
mortgage, deed of trust, lease, promissory note, loan agreement, credit
agreement, partnership agreement, or other agreement to which Borrower is a
party or by which Borrower may be bound or affected. Each Guarantor represents
and warrants that there are no actions, suits or proceedings pending or
threatened in any court or before or by any Governmental Authority against or
affecting such Guarantor, or the Collateral, including without limitation, the
Mortgaged Properties, or involving the validity, enforceability, or priority of
any of the Loan Instruments, at law or in equity. Each Guarantor represents and
warrants that the consummation of the transactions contemplated hereby, and the
performance of any of the terms and conditions hereof and of the other Loan
Instruments, will not result in a breach of, or constitute a default in, any
mortgage, deed of trust, lease, promissory note, loan agreement, credit
agreement, partnership agreement, or other agreement to which such Guarantor is
a party or by which such Guarantor may be bound or affected. Borrower represents
and warrants that Borrower is not in default of any order of any court or any
requirement of any Governmental Authority. Guarantor represents and warrants
that Guarantor is not in default of any order of any court or any requirement of
any Governmental Authority.

4.23

Valid and Binding Obligations.

Borrower represents and warrants that all of the Loan Instruments, and all other
documents referred to herein to which Borrower is a party, upon execution and
delivery, will constitute valid and binding obligations of Borrower, enforceable
in accordance with their terms, except as limited by Debtor Relief Laws. Each
Guarantor represents and warrants that all of the Loan Instruments, and all
other documents referred to herein to which such Guarantor is a party, upon
execution and delivery, will constitute valid and binding obligations of such
Guarantor, enforceable in accordance with their terms, except as limited by
Debtor Relief Laws. Furthermore, Obligor represents and warrants that the legal
descriptions of the Mortgaged Properties as set forth in the Mortgages are all
valid and enforceable, and all of Borrower's oil and gas leases and oil and gas
wells covered by such leases located on the Mortgaged Properties in the State of
Texas are listed on Exhibit "A."

PAGE 38

 

4.24

Title to the Collateral.

Except as to solely the Non-Producing Wells, Borrower holds full legal and
equitable title to the Collateral, including without limitation, the Mortgaged
Properties.

4.25

Solvency.

Borrower represents and warrants that Borrower is solvent as such term is used
in applicable bankruptcy, liquidation, receivership, insolvency, or other
similar laws. Each Guarantor represents and warrants that Guarantor is solvent
as such term is used in applicable bankruptcy, liquidation, receivership,
insolvency, or other similar laws.

4.26

Full Disclosure.

Borrower represents and warrants that neither the Financial Statements nor any
statements contained in this Loan Agreement, nor any other written data
specifically described in this Loan Agreement which has been furnished to Lender
by Borrower in connection with this Loan Agreement, contains any material untrue
statement of a fact or omits and/or fails to state a material fact necessary in
order to make such statements or data not misleading in light of the
circumstances under which it was made or furnished. Furthermore, Borrower
represents and warrants that there is no fact that Borrower has not disclosed to
Lender in writing that could reasonably be expected to result in a Material
Adverse Change. Each Guarantor represents and warrants that neither the
Financial Statements nor any statements contained in this Loan Agreement, nor
any other written data specifically described in this Loan Agreement which has
been furnished to Lender by such Guarantor in connection with this Loan
Agreement, contains any material untrue statement of a fact or omits and/or
fails to state a material fact necessary in order to make such statements or
data not misleading in light of the circumstances under which it was made or
furnished. Furthermore, each Guarantor represents and warrants that there is no
fact that such Guarantor has not disclosed to Lender in writing that could
reasonably be expected to result in a Material Adverse Change.

4.27

Environmental and Other Governmental Requirements.

(a) Borrower is conducting its businesses in material compliance with all
applicable Governmental Requirements, including without limitation, the
Environmental Laws, and has and is in compliance with all licenses and permits
required under any such Governmental Requirements; (b) none of the operations or
properties of Borrower is the subject of federal, state or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials; (c) Borrower, and to the best of Borrower’s knowledge, no
other person or other third party has filed any notice under any Governmental
Requirements indicating that Borrower or its predecessor in title to the
Mortgaged Properties is responsible for the improper release into the
environment, or the improper storage or disposal, of any amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any property of Borrower; (d) Borrower
has not transported or arranged for the transportation of any Hazardous Material
to any location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against any Borrower for clean-up
costs, remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise); and (e) Borrower does not have
any known contingent liability under any Environmental Laws or in connection
with the release into the environment, or the storage or disposal, of any
Hazardous Materials. Borrower covenants and agrees that at the time it acquired
the Mortgaged Properties that it took all appropriate inquiry into the previous
ownership and uses of the Mortgaged Properties and any potential environmental
liabilities associated therewith.

PAGE 39

 

4.28

Inducement to Lender.

The representations and warranties contained in the Loan Instruments are made by
Borrower, Guarantor, or jointly as Obligor as an inducement to Lender to make
the Loan, and Obligor understands that Lender is relying on such representations
and warranties and that such representations and warranties shall survive any
(a) bankruptcy proceedings involving Obligor, or the Collateral, including
without limitation, the Mortgaged Properties, or (b) foreclosure of the Mortgage
or (c) conveyance of title to the Mortgaged Properties in lieu of foreclosure of
the Mortgage.

4.29

Sale of Production.

To the best of Borrower's knowledge, none of the Mortgaged Properties is subject
to any contractual or other arrangement (i) whereby payment for production is or
can be deferred for a substantial period after the month in which such
production is delivered (in the case of oil, not in excess of 60 days, and in
the case of gas, not in excess of 90 days) or (ii) whereby payments are made to
Borrower other than by checks, drafts, wire transfer advises or other similar
writings, instruments or communications for the immediate payment of money.
Furthermore, to the best of Borrower's knowledge, SAVE AND EXCEPT SOLELY the 30
Day Plus Contracts, none of the Mortgaged Properties are subject to any
contractual or other arrangement for the sale, processing, or transportation of
production (or otherwise related to the marketing of production) which cannot be
canceled on thirty (30) days (or less) notice. Additionally, to the best of
Borrower's knowledge, all contractual or other arrangements for the sale,
processing, or transportation of production (or otherwise related to the
marketing of production) are bona fide arm's length transactions made with third
parties not affiliated with Borrower. To the best of Borrower's knowledge,
Borrower is presently receiving a price for all production from (or attributable
to) each of the Mortgaged Properties covered by a production sales contract or
marketing contract listed on as Exhibit "C" that is computed in accordance with
the terms of such contract, and Borrower is not having deliveries of production
from such Mortgaged Properties curtailed substantially below such property's
delivery capacity.

PAGE 40

 

4.30

Operation of Mortgaged Properties.

To the best of Borrower's knowledge, the Mortgaged Properties (and all
properties unitized therewith) are being and will be maintained, operated, and
developed in a good and workmanlike manner, in accordance with prudent industry
standards and in conformity with all applicable Governmental Requirements. None
of the Mortgaged Properties are subject to having allowable production after the
date hereof reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the date hereof and none of the wells
located on the Mortgaged Properties (or properties unitized therewith) are or
will be deviated from the vertical more than the maximum permitted by applicable
Governmental Requirements, and such wells are bottomed under and producing from,
with the well bores wholly within, such unitized properties or the wells are
located on appropriately permitted off-lease surface locations and conform to
applicable penetration and drainhole regulations covering such off-lease
locations.). There are no dry holes, or otherwise inactive wells, located on the
Mortgaged Properties or on lands pooled or unitized therewith, except for wells
that have been properly plugged and abandoned. To the best of Borrower's
knowledge, Borrower has all Permits necessary or appropriate to own and operate
the Mortgaged Properties. Borrower has not received notice of any violations in
respect of any Permits.

4.31

APA.

To the best of Borrower's knowledge, Borrower has provided Lender copies of all
material communications regarding the APA, including without limitation, any
amendments or modifications thereto.

4.32

Investment Company Act of 1940.

The Borrower is not an investment company within the meaning of the Investment
Company Act of 1940.

4.33

ERISA.

Borrower is in compliance in all respects and will continue to be in compliance
in all respects with the applicable provisions of "ERISA" (Employee Retirement
Income Security Act of 1974, as amended), and to the best of Borrower's
knowledge, no "reportable event" as such term is defined in Section 4043 of
ERISA, has occurred with respect to any plan of Borrower.

4.34

Valid and Binding Obligations.

Subject to applicable bankruptcy and insolvency laws, all of the Loan
Instruments and all other documents referred to herein to which Obligor is a
party, upon execution and delivery, will constitute valid and binding
obligations of Obligor, enforceable in accordance with their terms.

4.35

Rights of First Refusal, Consents to Assign, and Reversionary Interests.

Obligor covenants and agrees that no party has any call upon, preferential right
or option to purchase, right of first refusal or similar rights under any
agreement with respect to the Collateral, including without limitation, the
Mortgaged Properties, or to the production therefrom or the proceeds from the
sale of such production. Obligor further covenants and agrees that no party has
any consent to assign or transfer any of the Mortgaged Properties or any
reversionary interests in the Mortgaged Properties. 

PAGE 41

 

ARTICLE 5 - COVENANTS OF BORROWER AND GUARANTOR

Borrower and Guarantor, to the extent Guarantor joins in a covenant, hereby
covenant and agree as follows:

5.1

Compliance with Governmental Requirements.

Borrower shall timely comply with all Governmental Requirements and deliver to
Lender evidence thereof. Borrower assumes full responsibility for the compliance
of the Collateral, including without limitation, the Mortgaged Properties with
all Governmental Requirements and, notwithstanding any approvals by Lender,
Lender shall have no obligation or responsibility whatsoever for any matter
incident to the Mortgaged Properties. Immediately upon Borrower's receipt of any
notice from a Governmental Authority of noncompliance with any Governmental
Requirements, Borrower shall provide Lender with written notice thereof.

5.2

Hedging Contracts.

During the term of the Loan, Borrower shall not enter into any Hedging Contracts
without the prior written consent of Lender, which Lender may withhold in its
sole and absolute discretion. In the event that Lender gives consent to Borrower
to enter into Hedging Contracts, such Hedging Contracts shall be upon such terms
as approved by Lender in its sole and absolute discretion.

5.3

IBC Sinking Fund Account.

At all times during the term of this Agreement, Borrower shall maintain the IBC
Sinking Fund Account with Lender by which, at the sole discretion of Lender,
principal payments of the Note shall be paid, (the "IBC Sinking Fund Account"),
and which account shall begin with a balance of $3,360,000.00. The IBC Sinking
Fund Account shall be pledged to Lender by such Loan Instruments as required by
Lender in Lender's sole and absolute discretion, including without limitation,
by the IBC Sinking Fund Account Assignment. No money may be withdrawn from the
IBC Sinking Fund Account without the prior written approval of Lender, which may
be granted or withheld in the sole discretion of Lender. In the event that the
West Texas Properties (defined in Section 7.23) are sold, fifty percent (50%) of
the sales proceeds therefrom shall be deposited in the IBC Sinking Fund Account.

PAGE 42

 

5.4

IBC Account.

At all times during the term of this Agreement, Borrower shall maintain the IBC
Account with Lender, into which the Advance under the Loan and other funds of
Borrower required by Lender, shall be deposited by Borrower. Monthly interest
payments of the Note will be taken from the IBC Account except as otherwise
permitted by Lender in Lender's sole discretion. If an Event of Default occurs,
Lender has the right, in its sole discretion, to place a hold on the IBC Account
whereby no money may be withdrawn from the IBC Account without the prior written
approval of Lender, which may be withheld in Lender's sole discretion.

5.5

Future IBC Accounts.

Borrower shall ensure that all accounts of Borrower are located at Lender and
will be pledged to secure the Note within three (3) days after such accounts are
opened unless otherwise approved by Lender in Lender's sole discretion. Upon
receipt of oil and gas runs, all such deposits shall be made to the IBC Account.
Monthly principal payments of the Note will be taken from the IBC Sinking Fund
Account except as otherwise permitted by Lender in Lender's sole discretion.
Monthly interest payments of the Note will be taken from the IBC Account except
as otherwise permitted by Lender in Lender's sole discretion.

5.6

Inspection of the Mortgaged Properties.

Borrower shall permit Lender, the Engineer, any Governmental Authority, and
their agents and representatives, to enter upon the Mortgaged Properties for the
purpose of inspection of the Mortgaged Properties and such materials at all
times required by Lender. Furthermore, with respect to the Collateral, Borrower
shall permit Lender and its agents to inspect the Collateral, other than the
Mortgaged Properties, at all times as required by Lender.

5.7

Notices by Governmental Authority, Casualty, Condemnation.

Borrower shall timely comply with and promptly furnish to Lender true and
complete copies of any official notice or claim by any Governmental Authority
pertaining to the Mortgaged Properties. Borrower shall promptly notify Lender of
any fire or other casualty or any notice of taking or eminent domain action or
proceeding affecting the Mortgaged Properties, or the threat of any such action
or proceeding of which Borrower becomes aware.

5.8

Costs and Expenses.

Borrower shall pay when due all costs and expenses required by this Loan
Agreement, including, without limitation, (a) all taxes and assessments
applicable to the Mortgaged Properties, (b) all fees for filing or recording the
Loan Instruments, (c) all fees and expenses of counsel to Lender, (d) all title
examination and Title Audit Letter charges, and (e) all other costs and expenses
payable to third parties incurred by Lender in connection with the consummation
of the transactions contemplated by this Loan Agreement.

PAGE 43

 

5.9

Defense of Actions.

Lender may (but shall not be obligated to) commence, appear in, or defend any
action or proceeding purporting to affect the Loan, the Mortgaged Properties or
the respective rights and obligations of Lender and Borrower pursuant to this
Loan Agreement. Lender may (but shall not be obligated to) pay all necessary
expenses, including attorneys' fees and expenses incurred in connection with
such proceedings or actions, which Borrower agrees to repay to Lender.

5.10

Payment of Claims.

Borrower shall promptly pay or cause to be paid when due all costs and expenses
incurred in connection with the Collateral, including without limitation, the
Mortgaged Properties, and Borrower shall keep the Mortgaged Properties free and
clear of any lien, charge, or claim other than the encumbrances of the Mortgage
and other liens approved in writing by Lender in advance in its sole discretion.

5.11

Payment of Taxes and Other Indebtedness.

Borrower will pay and discharge (i) all taxes imposed upon it or upon its income
or profits, or upon any assets or properties belonging to it, before delinquent,
(ii) all lawful claims, including claims for labor, materials and supplies),
which, if unpaid, might become a lien upon any of its assets or properties, and
(iii) all of its other indebtedness, except as prohibited hereunder; provided,
however, that Borrower shall not be required to pay any such tax, if and so long
as the amount, applicability or validity thereof shall currently be contested in
good faith by appropriate proceedings and appropriate accruals and reserves
therefor have been duly and properly established.

5.12

Maintenance of Existence and Rights; Conduct of Business.

Borrower will preserve and maintain its existence and all of its rights and
privileges necessary or desirable in the normal conduct of its business, and
conduct its business in an orderly and efficient manner consistent with good
business practices and in accordance with all valid regulations and order of any
Governmental Authority. Borrower will operate the Mortgaged Properties in a
prudent and business like manner.

5.13

Compliance with All Agreements Covering the Mortgaged Properties.

Borrower shall timely comply with the requirements of all agreements covering
the Mortgaged Properties, including without limitation, the Basic Documents and
the Gas Contracts (collectively, the "Mortgaged Properties Agreements") and
deliver to Lender evidence thereof as requested by Lender, including without
limitation, contracts, operating agreements, Oil and Gas Leases, etc. Borrower
assumes full responsibility for the satisfaction of the terms and conditions of
the Mortgaged Properties Agreements. Lender shall have no obligation or
responsibility whatsoever for the Mortgaged Properties Agreements, or any other
matter incident to the Mortgaged Properties Agreements. Immediately upon
Borrower's receipt of any notice from the any party to the Mortgaged Properties
Agreements besides Borrower of noncompliance with any requirements of any of the
Mortgaged Properties Agreements, Borrower shall promptly provide Lender with
written notice thereof.

PAGE 44

 

5.14

Compliance with Loan Instruments.

Borrower will promptly comply with any and all covenants and provisions of this
Loan Agreement, the Note and all of the Loan Instruments. Guarantor will comply
with the covenants and provisions of the Loan Agreement applicable to Guarantor
and with the covenants and provisions of the Guaranty Agreement and any pledge
agreements executed by Guarantor.

5.15

Compliance with Material Agreements.

Obligor will comply in all respects with all material agreements, indentures,
mortgages, deeds of trust or documents binding on it or affecting its assets,
properties or business.

5.16

Operations and Properties.

Obligor will act prudently and in accordance with customary industry standards
in managing or operating its assets, properties, business and investments;
Obligor will keep in good working order and condition, ordinary wear and tear
excepted, all of its assets and properties which are necessary to the conduct of
its business.

5.17

Books and Records; Access.

Obligor will give any representative of Lender access during all hours to, and
permit such representative to examine, copy or make excerpts from, any and all
books, records and documents in the possession of Obligor and relating to its
affairs, and to inspect any of the assets or properties of Obligor. Obligor will
maintain complete and accurate books and records of its transactions in
accordance with good accounting practices.

5.18

Compliance with Law.

Obligor will comply with all applicable laws and all orders of any Governmental
Authority applicable to it or any of its assets or properties, business
operations or transactions.

5.19

Insurance.

Obligor will maintain the Insurance Policies against such casualties, risks and
contingencies, and in such types and amounts as are consistent with customary
practices and standards of companies engaged in similar businesses and as may be
required by Lender.

PAGE 45

 

5.20

Current Financial Statements.

Obligor shall (1) on or before the fifteenth (15th) day following the end of
each calendar quarter, deliver or cause to be delivered to Lender current
Financial Statements, Lease Operating Statements, and income and expenses of the
Mortgaged Properties for the immediately preceding calendar quarter all in a
form approved by Lender in its sole discretion, (2) on or before the one hundred
and twentieth (120th) day following the end of each calendar year, deliver or
cause to be delivered to Lender then current Financial Statements of Obligor
audited by a third party accounting firm/company approved by Lender in
accordance with Generally Accepted Accounting Principles, (3) within one hundred
twenty (120) days following the end of each calendar year, the Obligor shall
deliver to the Lender copies of its tax returns, and (4) from time to time, as
Lender may request, deliver to Lender additional Financial Statements of
Obligor.

5.21

Tax Receipts.

Borrower shall furnish Lender with receipts or tax statements marked "Paid" to
evidence the payment of all taxes levied on the Mortgaged Properties on or
before thirty (30) days prior to the date such taxes become delinquent.

5.22

Loan Participations.

Obligor acknowledges and agrees that Lender may, from time to time, sell or
offer to sell interests in the Loan and the Loan Instruments to one or more
participants. Obligor authorizes Lender to disseminate any information it has
pertaining to the Loan, including, without limitation, complete and current
credit information on Obligor, or any of its principals, to any such participant
or prospective participant.

5.23

Notice of Litigation, Claims and Financial Change.

Borrower shall promptly inform Lender of (a) any litigation against Obligor or
affecting the Mortgaged Properties, which, if determined adversely, might have a
Material Adverse Change upon the financial condition of Obligor, or upon the
Mortgaged Properties, or might cause an Event of Default, (b) any claim or
controversy which might become the subject of such litigation, and (c) any
Material Adverse Change in the financial condition of Borrower. Each Guarantor
shall promptly inform Lender of (a) any litigation against such Guarantor,
which, if determined adversely, might have a Material Adverse Change upon the
financial condition of such Guarantor, or might cause an Event of Default, (b)
any claim or controversy which might become the subject of such litigation, and
(c) any Material Adverse Change in the financial condition of such Guarantor.

5.24

Hold Harmless.

Borrower shall defend, at its own cost and expense, and hold Lender harmless
from, any proceeding or claim in any way relating to the Mortgaged Properties or
the Loan Instruments. All costs and expenses incurred by Lender in protecting
its interests hereunder, including all court costs and attorneys' fees and
expenses, shall be borne by Borrower. The provisions of this Section shall
survive the payment in full of the Loan and all other indebtedness secured by
the Mortgage and the release of the Mortgage as to events occurring and causes
of action arising before such payment and release.

PAGE 46

 

5.25

Hazardous Materials; Environmental Reviews.

(a)

Borrower will (i) comply in all respects with all Environmental Laws now or
hereafter applicable to Borrower and all contractual obligations and agreements
with respect to environmental remediation or other environmental matters, (ii)
obtain, at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and maintain such authorizations in full force and
effect. Borrower will not do anything or permit anything to be done which will
subject any of the Mortgaged Properties to any remedial obligations under, or
result in noncompliance with applicable permits and licenses issued under, any
applicable Environmental Laws, assuming disclosure to the applicable
Governmental Authorities of all relevant facts, conditions and circumstances.
Upon Lender's request, at any time and from time to time, Borrower will provide
at its own expense an environmental inspection of any of the Mortgaged
Properties and audit of its environmental compliance procedures and practices,
in each case from an engineering or consulting firm approved by Lender,
including without limitation, the Engineer. Borrower will promptly furnish to
Lender all written notices of violation, orders, claims, citations, complaints,
penalty assessments, suits or other proceedings received by Borrower, or of
which it has notice, pending or threatened against Borrower, by any Governmental
Authority with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business if the
Borrower reasonably anticipates that such action will result in liability.
Borrower will promptly furnish to Lender all requests for information, notices
of claim, demand letters, and other notifications, received by Borrower in
connection with its ownership or use of the Mortgaged Properties or the conduct
of its business, relating to potential responsibility with respect to any
investigation or clean-up of Hazardous Material at any location.

(b)

Borrower shall not cause or suffer any liens to be recorded against the
Mortgaged Properties as a consequence of, or in any way related to, the
presence, remediation or disposal of Hazardous Material in or about the
Mortgaged Properties, including any state, federal or local so-called
"Superfund" lien relating to such matters.

(c)

Borrower shall at all times retain any and all liabilities arising from the
presence, handling, treatment, storage, transportation, removal or disposal of
Hazardous Materials on the Mortgaged Properties. Regardless of whether any Event
of Default shall have occurred and be continuing or any remedies in respect of
the Mortgaged Properties are exercised by Lender, Borrower shall defend,
indemnify and hold harmless Lender from and against any and all liabilities
(including strict liability), suits, actions, claims, demands, penalties,
damages (including, without limitation, lost profits, consequential damages,
interest, penalties, fines and monetary sanctions), losses, costs or expenses
(including, without limitation, attorneys' fees and expenses, and remedial
costs) (the foregoing are hereinafter collectively referred to as "Liabilities")
which may now or in the future (whether before or after the culmination of the
transactions contemplated by this Loan Agreement) incurred or suffered by Lender
by reason of, resulting from, in connection with, or arising in any manner
whatsoever out of the breach of any warranty or covenant or the inaccuracy of
any representation of Borrower contained or referred to in this Section or
elsewhere in this Loan Agreement or which may be asserted as a direct or
indirect result of the presence on or under, or escape, seepage, leakage,
spillage, discharge, emission, or release from the Mortgaged Properties of any
Hazardous Materials or arise out of or result from the environmental condition
of the Mortgaged Properties or the applicability of any Governmental
Requirements relating to Hazardous Materials, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of
Lender.

PAGE 47

 

Such Liabilities shall include, without limitation: (i) injury or death to any
person; (ii) damage to or loss of the use of any Mortgaged Properties; (iii) the
cost of any repair or remediation and the preparation of any activity required
by any Governmental Authority; (iv) any lawsuit brought or threatened, good
faith settlement reached, or governmental order relating to the presence,
disposal, release or threatened release of any Hazardous Material on, from or
under the Mortgaged Properties; (v) the imposition of any lien on the Mortgaged
Properties arising from the activity of Borrower or Borrower’s predecessors in
interest on the Mortgaged Properties or from the existence of Hazardous
Materials upon the Mortgaged Properties; and (vi) any Environmental Event.

The covenants and agreements contained in this Section shall survive the
consummation of the transactions contemplated by this Loan Agreement.

5.26

Government Regulation.

Borrower shall not: (1) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, or (2) fail to provide documentary and other evidence of
Borrower's identity as may be requested by Lender at any time to enable Lender
to verify Borrower's identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.

5.27

USA PATRIOT ACT NOTIFICATION.

The following notification is provided to Borrower pursuant to Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Lender
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and if Borrower is not an individual Lender will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual to see Borrower's driver's license or other identifying documents,
and if Borrower is not an individual to see Borrower's legal organizational
documents or other identifying documents.

PAGE 48

 

5.28

Subordinate Financing.

Borrower shall not have the right to further encumber the Mortgaged Properties
or any other real or personal Mortgaged Properties pledged to Lender in
connection with the Loan.

5.29

Further Acts.

Borrower shall execute and deliver all such financing statements, security
agreements, and such other instruments and documents as Lender may request on or
before ten (10) days after such request is made by Lender to Borrower in order
to perfect Lender's security interests in and upon the Collateral. Borrower
shall at all times do, make, execute, deliver, record, register or file all such
instruments, acts, pledges, assignments and transfers (or cause the same to be
done) and shall deliver to Lender such instruments constituting or evidencing
the collateral securing the Loan as Lender may request, to better assure Lender
with respect to the security interests granted to it under the documents in
connection with the Loan.

5.30

Security Interests in Guarantor's Common Stock in Borrower and No Sales of
Common Stock Pledged.

Obligor covenants and agrees that each Guarantor shall not pledge nor permit a
security interest in its Common Stock in Borrower that has been pledged as
collateral to secure the Loan, which Common Stock in Borrower constitutes at
least seventy-five percent (75%) of each Guarantor's Common Stock in Borrower
during the term of this Loan. There shall be no transfer or sale of any Common
Stock of Borrower owned by Guarantor and pledged to Lender without the prior
written consent of Lender, which may be withheld in Lender's sole and absolute
discretion.

A.

With respect to RAD2, Richard N. Azar, II and RAD2 covenant and agree that RAD2
has pledged 3,120,606 common shares in Borrower to Lender.

B.

With respect to DBS, Donnie B. Seay and DBS covenant and agree that DBS has
pledged 935,934 common shares in Borrower to Lender.

C.

With respect to Saxum, Richard Menchaca and Saxum covenant and agree that Saxum
has pledged 673,392 common shares in Borrower to Lender.

PAGE 49

 

5.31

Corporate Compliance.

Borrower covenants and agrees to comply with all terms and conditions of the
corporate documents of Borrower.

 

5.32

No Restricted Payments.

Obligor covenants and agrees that Borrower shall not make any Restricted
Payments to any Person during the term of this Loan without the prior written
consent of Lender, which may be withheld in in Lender's sole and absolute
discretion. In the event that Lender permits the sale of certain of the
Mortgaged Properties, no distributions of the proceeds from such sale shall be
permitted, as such funds may only be used as Lender permits, including without
limitation, as a principal pay down of the Loan.

5.33

Revisions to the Corporate Documents.

Borrower covenants and agrees that there will be no revisions, changes or
amendments to the corporate documents of Borrower without the prior written
consent of Lender which may be withheld in Lender's sole discretion.

5.34

Indemnity of Lender.

BORROWER COVENANTS AND AGREES TO FULLY INDEMNIFY AND HOLD HARMLESS, LENDER FROM
AND AGAINST ANY AND ALL COSTS, CLAIMS, LIENS, DAMAGES, LOSSES, EXPENSES, FEES,
FINES, PENALTIES, PROCEEDINGS, ACTIONS, DEMANDS, CAUSES OF ACTION, LIABILITY AND
SUITS OF ANY KIND AND NATURE, INCLUDING BUT NOT LIMITED TO, PERSONAL OR BODILY
INJURY, DEATH AND PROPERTY DAMAGE, MADE UPON THE LENDER, DIRECTLY OR INDIRECTLY
ARISING OUT OF, RESULTING FROM OR RELATED TO BORROWER'S ACTIVITIES UNDER THIS
LOAN AGREEMENT, INCLUDING ANY ACTS OR OMISSIONS OF BORROWER , ANY AGENT,
OFFICER, DIRECTOR, REPRESENTATIVE, EMPLOYEE, CONSULTANT, OF BORROWER, AND ITS
RESPECTIVE OFFICERS, AGENTS, EMPLOYEES, DIRECTORS AND REPRESENTATIVES WHILE IN
THE EXERCISE OR PERFORMANCE OF THE RIGHTS OR DUTIES UNDER THIS LOAN AGREEMENT.

IT IS FURTHER COVENANTED AND AGREED THAT SUCH INDEMNITY SHALL APPLY EVEN WHERE
SUCH COSTS, CLAIMS, LIENS, DAMAGES, LOSSES, EXPENSES, FEES, FINES, PENALTIES,
ACTIONS, DEMANDS, CAUSES OF ACTION, LIABILITY AND/OR SUITS ARISE IN ANY PART
FROM THE NEGLIGENCE OF LENDER UNDER THIS LOAN AGREEMENT. THE PROVISIONS OF THIS
INDEMNIFICATION AGREEMENT ARE SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND
NOT INTENDED TO CREATE OR GRANT ANY RIGHTS, CONTRACTUAL OR OTHERWISE, TO ANY
OTHER PERSON OR ENTITY. BORROWER SHALL PROMPTLY ADVISE LENDER IN WRITING OF ANY
CLAIM OR DEMAND AGAINST THE LENDER OR BORROWER KNOWN TO BORROWER RELATED TO OR
ARISING OUT OF BORROWER'S ACTIVITIES UNDER THIS LOAN AGREEMENT AND SHALL SEE TO
THE INVESTIGATION AND DEFENSE OF SUCH CLAIM OR DEMAND AT BORROWER'S COST. LENDER
SHALL HAVE THE RIGHT, AT ITS OPTION AND AT ITS OWN EXPENSE, TO PARTICIPATE IN
SUCH DEFENSE WITHOUT RELIEVING BORROWER OF ANY OF THEIR OBLIGATIONS UNDER THIS
PARAGRAPH.

PAGE 50

 

IT IS THE EXPRESS INTENT OF THE PARTIES TO THIS LOAN AGREEMENT THAT THE
INDEMNITY PROVIDED FOR IN THIS SECTION IS AN INDEMNITY EXTENDED BY BORROWER TO
INDEMNIFY, PROTECT AND HOLD HARMLESS THE LENDER FROM THE CONSEQUENCES OF THE
LENDER'S OWN NEGLIGENCE. BORROWER FURTHER AGREE TO DEFEND, AT THEIR OWN EXPENSE,
AND ON BEHALF OF THE LENDER AND IN THE NAME OF THE LENDER, ANY CLAIM OR
LITIGATION BROUGHT AGAINST THE LENDER IN CONNECTION WITH ANY SUCH INJURY, DEATH
OR DAMAGE FOR WHICH THIS INDEMNITY SHALL APPLY, AS SET FORTH ABOVE.

THE COVENANTS AND AGREEMENTS CONTAINED IN THIS SECTION SHALL SURVIVE THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT.

5.35

Engineer Reserve Report.

On June 30 (with such report relating back to reserves as of April 1) and
December 30 (with such report relating back to reserves as of October 1) of each
year, beginning December 30, 2016, Borrower covenants and agrees to provide an
Engineering Reserve Report prepared by the Engineer to verify and evaluate the
oil and gas reserves of the Mortgaged Properties for the preceding six month
period. This report is subject to the approval of Lender, shall take into
account any "over-produced" status under gas balancing arrangements, and shall
contain information and analysis comparable in scope to that contained in the
initial Engineering Report dated as of April 1, 2016. This report shall project
monthly production volumes attributable to the Mortgaged Properties and
interests. With such report, Borrower shall provide Lender with an accompanying
report on property sales, property purchases, and changes in categories, both in
form and scope as the Engineering Report. Furthermore, Borrower agrees to pay to
Lender an engineering fee of $10,000.00 per year, the first such fee to be paid
on October 1, 2016, and subsequent annual fees shall be paid on the same date
each year thereafter until the Note is paid in full.

5.36

Good Standing.

Borrower covenants and agrees to maintain the existence and good standing of
Borrower, including without limitation, in the States of Nevada, Texas, and
Oklahoma, during the term of the Loan.

PAGE 51

 

Richard N. Azar covenants and agrees to maintain the existence and good standing
of RAD2 Minerals, Ltd. , including without limitation, in the State of Texas,
during the term of the Loan.

Donnie B. Seay covenants and agrees to maintain the existence and good standing
of DBS Investments, Ltd. , including without limitation, in the State of Texas,
during the term of the Loan.

Richard E. Menchaca covenants and agrees to maintain the existence and good
standing of Saxum Energy, LLC, including without limitation, in the State of
Texas, during the term of the Loan.

5.37

Mortgaged Properties.

Borrower covenants and agrees at Lender's request and in no event less
frequently than semi-annually on January 1 and July 1 of each year to (i)
furnish Lender with any notices or information it receives with respect to any
federal or state agency audits regarding the pricing or marketing of oil or gas
produced and sold from any of the Mortgaged Properties, (ii) furnish to Lender a
report in a form and substance satisfactory to Lender all well information,
production history, electrical logs, and other data available to Borrower that
may have a bearing upon the value of the Mortgaged Properties, including without
limitation, quantities of oil and/or gas sold by barrels and MCF's, dollar
amounts received for said oil and/or gas, average price per barrel of oil and/or
MCF of gas for said oil and/or gas, and such other information as Lender may
request (iii) furnish to Lender any information received by Borrower that
affects the value of any of the Mortgaged Properties, (iv) furnish to Lender
upon its request copies of any reports available to Borrower which are filed
with regulatory agencies having jurisdiction of the Mortgaged Properties; and
(v) pay all taxes and other costs pertaining to the Mortgaged Properties.
Furthermore, in the event Borrower acquires additional interests in any of the
Mortgaged Properties or renewals, extensions, or new Oil and Gas Leases covering
any of the Mortgaged Properties, Borrower covenants and agrees to notify Lender
of such acquisitions on or before three (3) days after such acquisition and
deliver to Lender upon its request such supplemental Mortgage or other
instruments which Lender may require in order to subject such additional or new
interests to the terms of the Mortgage or to a new mortgage on or before five
(5) days after Borrower obtains such additional interests and/or Oil and Gas
Leases.

5.38

Performance of Obligations.

Borrower will maintain in full force and effect all Oil and Gas Leases,
contracts, servitudes, and other agreements regarding any of the Mortgaged
Properties, and Obligor will timely perform all of its obligations thereunder.
Borrower will properly and timely pay all rents, royalties, and other payments
due and payable under any such Oil and Gas Leases, contracts, servitudes, and
other agreements, or otherwise attendant to its ownership or operation of any
such Mortgaged Properties. Borrower will promptly notify Lender of any claim
that Borrower is obligated to account for any royalties, or overriding royalties
or other payments out of production, on a basis (other than delivery in kind)
less favorable to Borrower than proceeds received by Borrower (calculated at the
well) from sale of production.

PAGE 52

 

5.39

Representations and Warranties.

At all times that this Loan Agreement is in effect (and not just at, and as of,
the times such representations and warranties are made), all representations and
warranties in Article 4 hereof shall remain true and correct.

5.40

Cash Flow Test.

Borrower covenants and agrees to meet the requirements of the Cash Flow Test
during the term of the Loan. If at any time the Loan does not meet the
requirements of the Cash Flow Test, Borrower shall either (i) pledge or cause to
be pledged Additional Collateral acceptable to Lender or provide additional
security or guaranties, all by instruments satisfactory in execution, form, and
substance to Lender, or (ii) pay down the outstanding principal balance of the
Note to bring the Loan into compliance with the herein described requirements
within fifteen (15) days after notice thereof from Lender. Failure to bring the
Loan into compliance to Lender's satisfaction in its sole and absolute
discretion within such fifteen (15) day time period shall constitute an Event of
Default hereunder, and Lender shall be entitled to enforce all remedies under
the Loan Instruments in equity and at law. Testing of the Cash Flow Test shall
be administered semi-annually on June 30 and December 30 of each year; with the
first Cash Flow Test to be administered on June 30, 2017, however, it may also
occur from time to time and at any time in Lender's sole discretion.

5.41

Loan to Value Determination Base.

Borrower covenants and agrees that it shall not exceed the Loan to Value
Determination Base during the term of the Loan. Testing of the Loan to Value
Determination Base shall be administered semi-annually on June 30 and December
30 of each year; with the first Loan to Value Determination Base to be tested on
December 30, 2016, however, it may also occur from time to time at any time in
Lender's sole discretion. If at any time the outstanding principal balance of
the Note exceeds the Loan to Value Determination Base, the Borrower shall either
(i) pledge or cause to be pledged Additional Collateral acceptable to Lender or
provide additional security or guaranties, all by instruments satisfactory in
execution, form, and substance to Lender, or (ii) pay down the outstanding
principal balance of the Note to bring the Note into compliance with the herein
described requirements within fifteen (15) days after written notice thereof
from Lender. Failure to bring the Note into compliance to Lender's satisfaction
in its sole discretion within such fifteen (15) day time period shall
constitute, at the option of Lender, an Event of Default hereunder and Lender
shall be entitled to enforce all remedies under the Loan Instruments, in equity
and at law.

5.42

Shares of Borrower and Underwriting Fee.

As of the date of this Loan Agreement, Borrower has issued 15,139,351 shares of
common stock in Borrower.  Borrower will issue to Lender the sum of 390,290
common shares of Borrower September 2, 2016, which share amount constitutes
approximately 2.6% of the outstanding shares of Borrower. The delivery of
390,290 common shares of Borrower (the “Underwriting Shares”) constitutes an
underwriting fee to Lender for the Loan.

PAGE 53

 

Lender is an “accredited investor,” as such term is defined in Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), and will acquire
the Underwriting Shares for its own account and not with a view to a sale or
distribution thereof as that term is used in Section 2(a)(11) of the Securities
Act, in a manner which would require registration under the Securities Act or
any state securities laws. Lender has such knowledge and experience in financial
and business matters that Lender is capable of evaluating the merits and risks
of the Underwriting Shares. Lender can bear the economic risk of the
Underwriting Shares, has knowledge and experience in financial business matters
and is capable of bearing and managing the risk of investment in the
Underwriting Shares. Lender recognizes that the Underwriting Shares have not
been registered under the Securities Act, nor under the securities laws of any
state and the certificates evidencing such shares will include a legend stating
the same, and, therefore, cannot be resold unless the resale of the Underwriting
Shares is registered under the Securities Act or unless an exemption from
registration is available. Lender has carefully considered and has, to the
extent Lender believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Underwriting Shares for its particular tax and financial
situation and its advisers, if such advisors were deemed necessary, and has
determined that the Underwriting Shares are a suitable investment for it.  The
Lender has not been offered the Underwriting Shares by any form of general
solicitation or advertising, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or other similar media or television or radio broadcast or any seminar or
meeting where, to Lender’s knowledge, those individuals that have attended have
been invited by any such or similar means of general solicitation or
advertising. Lender has had an opportunity to ask questions of and receive
satisfactory answers from Borrower, or any person or persons acting on behalf of
Borrower, concerning the terms and conditions of the Underwriting Shares and
Borrower, and all such questions have been answered to the full satisfaction of
Lender. Borrower has not supplied Lender any information regarding the
Underwriting Shares or an investment in the Underwriting Shares other than as
contained in this Loan Agreement, and Lender is relying on its own investigation
and evaluation of the Borrower and the Underwriting Shares and not on any other
information.

5.43

Additional Collateral.

Borrower covenants and agrees that all assets of Borrower, including without
limitation, all Collateral which Borrower now owns and will own in the future
SAVE AND EXCEPT the Outside Mineral Interests, will be pledged by Borrower to
Lender to secure the Loan, including without limitation, the Assets, as defined
in the APA. In that regard, neither Borrower nor any Affiliate of Borrower may
obtain Additional Collateral without the prior written consent of Lender, which
may be withheld in Lender's sole discretion. If and when Borrower or any
Affiliate of Borrower acquires Additional Collateral, including without
limitation, additional mineral interests in the Mortgaged Properties that
Borrower already owns an interest, after written approval by Lender upon such
terms and conditions as Lender may require in its sole discretion, Borrower
covenants and agrees to pledge such interests to Lender by a supplemental
Mortgage and other instruments which Lender may require upon such terms as
required by Lender in its sole and absolute discretion on or before three (3)
days after Borrower acquires such interests. Before granting any Mortgage liens
in such interests, Borrower will furnish Lender with title opinions and other
title evidence in form, substance, and authorship satisfactory to Lender and
such other due diligence items as required by Lender. Furthermore, Borrower will
furnish Lender a written description, analysis, and professional evaluation in a
report acceptable to Lender (a "Supplemental Collateral Report") of any
additional Collateral (collectively, "Additional Collateral") that Borrower
intends to acquire. Lender may evaluate such Supplemental Collateral Report and
in conjunction with such evaluation, conduct a full credit analysis of Borrower
and the existing Collateral and/or Additional Collateral. Borrower agrees to pay
the cost and expense associated with Lender's evaluation of the Supplemental
Collateral Report. Such additional acquired interest shall be used in all
testing conducted hereunder by Lender to ensure Borrower is in compliance with
its covenants under this Loan Agreement.

PAGE 54

 

5.44

Oil and Gas Leases.

Borrower shall timely comply with all requirements of the Oil and Gas Leases and
deliver to Lender written evidence thereof. Borrower assumes full responsibility
for the satisfaction of the terms and conditions of the Oil and Gas Leases.
Lender shall have no obligation or responsibility whatsoever for the Oil and Gas
Leases, or any other matter incident to the Oil and Gas Leases. Immediately upon
Borrower's receipt of any material notice regarding the Oil and Gas Leases,
including without limitation, a default of the Oil and Gas Leases by either
Borrower or the lessor, Borrower shall provide Lender with written notice
thereof within three (3) days of the date of the receipt of such notice by
Borrower. There shall be no amendments to the Oil and Gas Leases without the
prior written consent of Lender, which may be withheld in Lender's sole
discretion.

5.45

Negative Covenants.

A.

Without the prior written consent of Lender, Borrower will not incur any other
debt in excess of One Hundred Thousand and No/100 Dollars ($100,000.00) per year
and in the aggregate, and with respect to such other debt, violate or fail to
comply with any covenants or obligations that would constitute a default
thereof..

B.

Borrower will use Generally Accepted Accounting Principles for its accounting
and make available to Lender all matters, functions, calculations, and methods
regarding its accounting and will not make any change in its current accounting
method nor change its present fiscal year.

C.

Borrower will not make any substantial change in the nature of its business as
now conducted, nor change the management of Borrower or engage in any other
business not reasonably related to Borrower's business as presently and normally
conducted.

PAGE 55

 

D.

Borrower will not reorganize, merge, or affiliate with any other entity without
the prior consent of Lender, and Borrower will not change the present positions
of Anthony C. Schnur and Richard N. Azar, II without the prior written consent
of Lender.

E.

Borrower will not sell, contract to sell, convey, assign, transfer, mortgage,
pledge, hypothecate, encumber, or in any way alienate any interest in the
Collateral, including without limitation, the Mortgaged Properties, including
without limitation, the income or proceeds of production therefrom, without the
prior written consent and approval of Lender, which may be withheld in Lender's
sole and absolute discretion.

F.

Obligor shall not become a guarantor or surety of, or otherwise become or be
responsible in any manner with respect to any loan or other undertaking of
another, or make or permit to exist any loans or advances to a third party.

G.

Without the prior written consent of Lender, the maximum General and
Administrative Expenses of Borrower, as determined by Lender in its sole
discretion, shall not exceed $233,333.00 per month nor in the aggregate,
$2,800,000.00 annually based on Borrower’s fiscal year (the “G&A Caps”). On
August 25, 2017, and every August 25 thereafter during the term of this Loan
(each a "G&A Determination Date"), Lender shall evaluate what should be the
maximum monthly and annual General and Administrative Expenses of the Borrower
based on the totality of Borrower's financial well-being. On or before the G&A
Determination Date, after Lender's evaluation of the General and Administrative
Expenses and Borrower's financial well-being, including without limitation,
review of written documentation provided by Borrower and discussions with
Borrower, Lender shall deliver to Borrower in writing the maximum monthly and
annual General and Administrative Expenses of Borrower through the next G&A
Determination Date. There will be no change to the maximum monthly and annual
General and Administrative Expenses without the prior written consent of Lender,
which may be withheld in Lender's sole and absolute discretion. Notwithstanding
the foregoing, Borrower may pay cash bonuses (“Bonus Payments) to Borrower’s
directors, officers, and employees (each actual recipient a “Bonus Recipient”
and all such actual recipients the “Bonus Recipients”), even if such payments
exceed the G&A Caps, so long as: (1) the Bonus Payments during any one Borrower
fiscal year to any Bonus Recipient does not exceed $100,000.00, and (2) the
Bonus Payments during any one Borrower fiscal year to all of the Bonus
Recipients do not exceed $500,000.00.

H.

Borrower shall not knowingly grant, suffer, or permit liens on or security
interest in the Collateral, including without limitation, the Mortgaged
Properties, or fail to promptly pay all lawful claims, whether for labor,
materials, or otherwise.

5.46

APA

Borrower shall promptly provide Lender copies of all material communication in
relation to the APA, including without limitation, any settlement statement for
the sale of the Assets.

PAGE 56

 

5.47

Transactions with Affiliates.

Borrower shall not directly or indirectly enter into any transaction (including
without limitation, the sale, lease, or exchange of the Mortgaged Properties or
the rendering of service) with any of its Affiliates, other than upon fair and
reasonable terms no less favorable than could be obtained in an arms length
transaction with Persons which are not an Affiliate.

5.48

Management.

Borrower shall not make or permit any change in the employment, position, or
scope of duties of any member of its senior management staff, which are deemed
to be Anthony C. Schnur and Richard N. Azar, II, except changes resulting from
death or disability. Anthony C. Schnur shall remain the President and Chief
Executive Officer of Borrower and Richard N. Azar, II shall remain the Executive
Director and Chairman of the Board of Directors of Borrower unless otherwise
approved by Lender in its sole discretion.

5.49

Net Worth.

In the event that the tangible net worth of Borrower as shown on the Financial
Statements delivered to Lender is $30,000,000.00 or less, such event shall
constitute, at the option of Lender in its sole and absolute discretion, an
Event of Default of this Loan Agreement.

ARTICLE 6 - RIGHTS AND REMEDIES OF LENDER

6.1

Rights of Lender.

Upon the occurrence of an Event of Default, Lender shall have the right, in
addition to any other right or remedy of Lender, but not the obligation, in its
own name or in the name of Borrower, to enter into possession of the Mortgaged
Properties; to perform all work necessary, if any, and to employ watchmen and
other safeguards to protect the Mortgaged Properties. Borrower hereby appoints
Lender as the attorney-in-fact of Borrower, with full power of substitution, and
in the name of Borrower, if Lender elects to do so, upon the occurrence of an
Event of Default, to (a) use such sums as are necessary, including any proceeds
of the Loan, to maintain and protect the Mortgaged Properties and the
Improvements, (b) endorse the name of Borrower on any checks or drafts or
instruments payable to Borrower with respect to the Mortgaged Properties, and
(c) prosecute or defend any action or proceeding incident to the Mortgaged
Properties. The power of attorney granted hereby is a power coupled with an
interest and irrevocable. Lender shall have no obligation to undertake any of
the foregoing actions, and, if Lender should do so, it shall have no liability
to Borrower for the sufficiency or adequacy of any such actions taken by Lender.

6.2

Acceleration.

Upon the occurrence of an Event of Default, Lender may, at its option, declare
the Loan immediately due and payable without notice of any kind.

PAGE 57

 

6.3

Funds of Lender.

Any funds of Lender used for any purpose referred to in this Article 6 shall
constitute an Advance secured by the Loan Instruments and shall bear interest at
the rate specified in the Note to be applicable after default thereunder.

6.4

Rights of Set Off.

Upon the occurrence of any Event of Default, Lender is hereby authorized at any
time and from time to time, without notice to Borrower and Guarantor (any such
notice being expressly waived by Borrower), to set off and apply all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Lender to or for the credit or the
account of Borrower and Guarantor against any and all of the obligations of
Borrower and Guarantor (to the extent of each Guarantor’s Guaranty) now or
hereafter existing pursuant to the Loan Instruments, provided that the Lender
agrees promptly to notify Borrower and Guarantor after any such setoff and
application and, provided further, that the failure to give such notice shall
not affect the validity of such setoff and application or create any liability
on the part of the Lender. The rights of the Lender under this section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Lender may have.

6.5

No Waiver or Exhaustion.

No waiver by Lender of any of its rights or remedies hereunder, in the other
Loan Instruments, or otherwise, shall be considered a waiver of any other or
subsequent right or remedy of Lender; no delay or omission in the exercise or
enforcement by Lender of any rights or remedies shall ever be construed as a
waiver of any right or remedy of Lender; and no exercise or enforcement of any
such rights or remedies shall ever be held to exhaust any right or remedy of
Lender.

6.6

Preferences.

If, after receipt of any payment of, or proceeds of any collateral applied to
the payment of, all or any part of the indebtedness hereunder, Lender is for any
reason compelled to surrender such payment, or proceeds to any person or entity
because such payment or proceeds is determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, then: the indebtedness hereunder or part thereof intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Lender; this Loan Agreement shall continue in full force as if
such payment or proceeds had not been received; and Borrower and Guarantor (to
the extent of each Guarantor’s Guaranty) shall be liable to, and shall indemnify
and hold Lender harmless for, the amount of such payment or proceeds
surrendered. The provisions of this Section shall be and remain effective
notwithstanding any contrary action which may have been taken by Lender in
reliance upon such payment or proceeds, and any such contrary action so taken
shall be without prejudice to Lender's rights under this Loan Agreement and
shall be deemed to have been conditioned upon such payment or proceeds having
become final and irrevocable. The provisions of this Section shall survive the
termination of this Loan Agreement.

PAGE 58

 

6.7

Proceeds of Production.

Upon the occurrence of an Event of Default, Lender, in its sole and absolute
discretion, may require payments on the Note of amounts up to one hundred
percent (100%) of proceeds of the sale of production of oil and gas from the
Mortgaged Properties, any provision herein or in the Loan Instruments to the
contrary notwithstanding.

6.8

No Notice and Opportunity To Cure.

ONCE AN EVENT OF DEFAULT HAS OCCURRED, LENDER MAY PURSUE THE REMEDIES PROVIDED
FOR IN THIS LOAN AGREEMENT, THE NOTE, AND THE OTHER LOAN INSTRUMENTS WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF ACCELERATION, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF PROTEST OR NOTICE OF DISHONOR, OR ANY OTHER NOTICE OF ANY
KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY OBLIGOR.

6.9

Execution of Division Orders, Etc.

Upon an Event of Default, Borrower covenants and agrees to execute such division
orders, transfer orders, and/or such other documents to arrange for payment
directly to Lender of the proceeds from the sale of production from the
Mortgaged Properties attributable to the interest of Borrower; and whenever
production proceeds are paid directly to Lender, Lender may accumulate such
proceeds in a collection account without interest until the next installment
payment date of the Note

6.10

Cumulative Rights.

All rights, powers, and remedies of Lender in connection with this Loan
Agreement, the Note, the Loan Instruments, or any other contract or instrument
on which Borrower may at any time be obligated to Lender (or any holder thereof)
are cumulative and not exclusive and will be in addition to any other rights,
powers, or remedies provided by law or equity.

ARTICLE 7 - GENERAL TERMS AND CONDITIONS

7.1

Notices.

All notices, demands, requests, approvals and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
when presented personally or deposited in a regularly maintained mail receptacle
of the United States Postal Service, postage prepaid, registered or certified,
return receipt requested, addressed to Borrower, Guarantor, or Lender, as the
case may be, at the respective addresses set forth on the first page of this
Loan Agreement, or such other address as Borrower, Guarantor, or Lender may from
time to time designate by written notice to the other as herein required. Lender
shall send copies of all notices sent to Borrower also to Guarantor at the same
time such notices are sent to Borrower.

PAGE 59

 

7.2

Entire Agreement and Modifications.

The Loan Instruments constitute the entire understanding and agreement between
the undersigned with respect to the transactions arising in connection with the
Loan and supersede all prior written or oral understandings and agreements
between the undersigned in connection therewith. No provision of this Loan
Agreement or the other Loan Instruments may be modified, waived, or terminated
except by instrument in writing executed by the party against whom a
modification, waiver or termination is sought to be enforced.

7.3

Severability.

In case any of the provisions of this Loan Agreement shall for any reason be
held to be invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability, shall not affect any other provision hereof, and this Loan
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

7.4

Election of Remedies.

Lender shall have all of the rights and remedies granted in the Loan Instruments
and available at law or in equity, and these same rights and remedies shall be
cumulative and may be pursued separately, successively or concurrently against
Obligor, or any Mortgaged Properties covered under the Loan Instruments, at the
sole discretion of Lender. The exercise or failure to exercise any of the same
shall not constitute a waiver or release thereof or of any other right or
remedy, and the same shall be nonexclusive.

7.5

Form and Substance.

All documents, certificates, insurance policies, and other items required under
this Loan Agreement to be executed and/or delivered to Lender, shall be in form
and substance satisfactory to Lender.

7.6

Limitation on Interest.

All agreements between Borrower and Lender, whether now existing or hereafter
arising, and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any
indebtedness governed hereby or otherwise, shall the interest contracted for,
charged or received by Lender exceed the maximum amount permissible under
applicable law. If, from any circumstance whatsoever, interest would otherwise
be payable to Lender in excess of the maximum lawful amount, the interest
payable to Lender shall be reduced to the maximum amount permitted under
applicable law; and, if from any circumstance the Lender shall ever receive
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal of the Loan and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal of the Loan,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the principal of the Loan (including the period of any renewal or extension
thereof), so that interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This paragraph shall control all
agreements between the Borrower and Lender.

PAGE 60

 

7.7

No Third Party Beneficiary.

This Loan Agreement is for the sole benefit of Lender and Obligor and is not for
the benefit of any third party.

7.8

Borrower in Control.

In no event shall Lender's rights and interests under the Loan Instruments be
construed to give Lender the right to, or be deemed to indicate that Lender is
in control of the business, management or properties of Borrower, or has power
over the daily management functions and operating decisions made by Borrower.

7.9

Number and Gender.

Whenever used herein, the singular number shall include the plural and the
plural the singular, and the use of any gender shall be applicable to all
genders. The duties, covenants, obligations and warranties of Obligor in this
Loan Agreement shall be joint and several obligations of Obligor and of each
Obligor, if more than one.

7.10

Captions.

The captions, headings and arrangements used in this Loan Agreement are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions hereof.

7.11

Prepayment of Note.

The Borrower may from time to time and without penalty prepay the Note in whole
or in part. With each prepayment the Borrower shall pay all accrued interest to
the date of prepayment of principal. All prepayments of principal shall apply to
installments last maturing (if any). The Mortgage and all additional security
taken or to be taken in connection with the Loan are and shall continue to be
security for the payment of all Indebtedness, so that even if the Note describe
herein is paid in full, Lender shall not be required to release any lien or
security interest securing payment of the Loan until all Indebtedness of
Borrower at Lender is paid in full. Furthermore, all liens, security interests,
and collateral of any kind or character heretofore given by Obligor, Elk Creek,
and CMM to Lender or MPII as security for payment of the Prior Note shall
continue to be held by Lender as security for payment of the Loan.

PAGE 61

 

7.12

Cross Default.

A default of any of the Loan Instruments, including without limitation, the Note
and/or this Loan Agreement, shall constitute a default of all Loan Instruments.

7.13

Applicable Law.

THIS LOAN AGREEMENT AND THE LOAN INSTRUMENTS SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE LAWS OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS WITHIN SUCH STATE.

7.14

ARBITRATION.

BINDING ARBITRATION AGREEMENT
PLEASE READ THIS CAREFULLY. IT AFFECTS YOUR RIGHTS.

OBLIGOR AND LENDER AGREE TO ARBITRATION AS FOLLOWS (hereinafter referred to as
the "Arbitration Provisions"):

I.

Special Provisions and Definitions applicable to both CONSUMER DISPUTES and
BUSINESS DISPUTES:

a.

Informal Resolution of Customer Concerns. Most customer concerns can be resolved
quickly and to the customer's satisfaction by contacting your account officer,
branch manager or by calling the Customer Service Department in your region. The
region and numbers are:

1. Laredo 956-722-7611 2. Austin 512-397-4506 3. Brownsville 956-547-1000 4.
Commerce Bank 956-724-1616 5. Corpus Christi 361-888-4000 6. Eagle Pass
830-773-2313 7. Houston 713-526-1211 8. McAllen 956-686-0263 9. Oklahoma
405-841-2100 10. Port Lavaca 361-552-9771 11. San Antonio 210-518-2500 12.
Zapata 956-765-8361

In the unlikely event that your account officer, branch manager or the customer
service department is unable to resolve a complaint to your satisfaction or if
the Lender has not been able to resolve a dispute it has with you after
attempting to do so informally, you and the Lender agree to resolve those
disputes through binding arbitration or small claims court instead of in courts
of general jurisdiction.

PAGE 62

 

b.

Sending Notice of Dispute. If either you or the Lender intend to seek
arbitration, then you or the Lender must first send to the other by certified
mail, return receipt requested, a written Notice of Dispute. The Notice of
Dispute to the Lender should be addressed to: Dennis E. Nixon, President, at
International Bancshares Corporation, P.O. Drawer 1359, Laredo, Texas 78042-1359
or if by email, ibcchairman@ibc.com. The Notice of Dispute must (a) describe the
nature and basis of the claim or dispute; and (b) explain specifically what
relief is sought. You may download a copy of the Notice of Dispute at
www.ibc.com or you may obtain a copy from your account officer or branch
manager.

c.

If the Dispute is not Informally Resolved. If you and the Lender do not reach an
agreement to resolve the claim or dispute within thirty (30) days after the
Notice of Dispute is received, you or the Lender may commence a binding
arbitration proceeding. During the binding arbitration proceeding, any
settlement offers made by you or the Lender shall not be disclosed to the
Arbitrator.

d.

"DISPUTE(S)." As used herein, the word "DISPUTE(S)" includes any and all
controversies or claims between the PARTIES of whatever type or manner,
including without limitation, any and all claims arising out of or relating to
this Loan Agreement, compliance with applicable laws and/or regulations, any and
all services or products provided by the Lender, any and all past, present
and/or future loans, lines of credit, letters of credit, credit facilities or
other form of indebtedness and/or agreements involving the PARTIES, any and all
transactions between or involving the PARTIES, and/or any and all aspects of any
past or present relationship of the PARTIES, whether banking or otherwise,
specifically including but not limited to any claim founded in contract, tort,
fraud, fraudulent inducement, misrepresentation or otherwise, whether based on
statute, regulation, common law or equity.

e.

"CONSUMER DISPUTE" and "BUSINESS DISPUTE." As used herein, "CONSUMER DISPUTE"
means a DISPUTE relating to an account (including a deposit account), agreement,
extension of credit, loan, service or product provided by the Lender that is
primarily for personal, family or household purposes. "BUSINESS DISPUTE" means
any DISPUTE that is not a CONSUMER DISPUTE.

PAGE 63

 

f.

"PARTIES" or "PARTY." As used in these Arbitration Provisions, the term
"PARTIES" or "PARTY" means Obligor, Lender, and each and all persons and
entities signing this Loan Agreement or any other agreements between or among
any of the PARTIES as part of this transaction. "PARTIES" or "PARTY" shall be
broadly construed and include individuals, beneficiaries, partners, limited
partners, limited liability members, shareholders, subsidiaries, parent
companies, affiliates, officers, directors, employees, heirs, agents and/or
representatives of any party to such documents, any other person or entity
claiming by or through one of the foregoing and/or any person or beneficiary who
receives products or services from the Lender and shall include any other owner
and holder of this Loan Agreement. Throughout these Arbitration Provisions, the
term "you" and "your" refer to Obligor, and the term "Arbitrator" refers to the
individual arbitrator or panel of arbitrators, as the case may be, before which
the DISPUTE is arbitrated.

g.

BINDING ARBITRATION. The PARTIES agree that any DISPUTE between the PARTIES
shall be resolved by mandatory binding arbitration pursuant to these Arbitration
Provisions at the election of either PARTY. BY AGREEING TO RESOLVE A DISPUTE IN
ARBITRATION, THE PARTIES ARE WAIVING THEIR RIGHT TO A JURY TRIAL OR TO LITIGATE
IN COURT (except for matters that may be taken to small claims court for a
CONSUMER DISPUTE as provided below).

h.

CLASS ACTION WAIVER. The PARTIES agree that (i) no arbitration proceeding
hereunder whether a CONSUMER DISPUTE or a BUSINESS DISPUTE shall be certified as
a class action or proceed as a class action, or on a basis involving claims
brought in a purported representative capacity on behalf of the general public,
other customers or potential customers or persons similarly situated, and (ii)
no arbitration proceeding hereunder shall be consolidated with, or joined in any
way with, any other arbitration proceeding. THE PARTIES AGREE TO ARBITRATE A
CONSUMER DISPUTE OR BUSINESS DISPUTE ON AN INDIVIDUAL BASIS AND EACH WAIVES THE
RIGHT TO PARTICIPATE IN A CLASS ACTION.

i.

FEDERAL ARBITRATION ACT AND TEXAS LAW. The PARTIES acknowledge that this Loan
Agreement evidences a transaction involving interstate commerce. The Federal
Arbitration Act shall govern (i) the interpretation and enforcement of these
Arbitration Provisions, and (ii) all arbitration proceedings that take place
pursuant to these Arbitration Provisions. THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE EXPRESSLY AGREED TO BY THE PARTIES IN WRITING, OR UNLESS EXPRESSLY
PROHIBITED BY LAW, TEXAS SUBSTANTIVE LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) WILL APPLY IN ANY BINDING ARBITRATION PROCEEDING OR SMALL CLAIMS
COURT ACTION REGARDLESS OF WHO INITIATES THE PROCEEDING, WHERE YOU RESIDE OR
WHERE THE DISPUTE AROSE.

PAGE 64

 

II.

Provisions applicable only to a CONSUMER DISPUTE:

(a)

Any and all CONSUMER DISPUTES shall be resolved by arbitration administered by
the American Arbitration Association ("AAA") under the Commercial Arbitration
Rules and the Supplemental Procedures for Resolution of Consumer Disputes and
Consumer Due Process Protocol (which are incorporated herein for all purposes).
It is intended by the PARTIES that these Arbitration Provisions meet and include
all fairness standards and principles of the American Arbitration Association's
Consumer Due Process Protocol and due process in predispute arbitration. If a
CONSUMER DISPUTE is for a claim of actual damages above $250,000 it shall be
administered by the AAA before three neutral arbitrators at the request of any
PARTY.

(b)

Instead of proceeding in arbitration, any PARTY hereto may pursue its claim in
your local small claims court, if the CONSUMER DISPUTE meets the small claims
court's jurisdictional limits. If the small claims court option is chosen, the
PARTY pursuing the claim must contact the small claims court directly. The
PARTIES agree that the class action waiver provision also applies to any
CONSUMER DISPUTE brought in small claims court.

(c)

For any claim for actual damages that does not exceed $2,500, the Lender will
pay all arbitration fees and costs provided you submitted a Notice of Dispute
with regard to the CONSUMER DISPUTE prior to initiation of arbitration. For any
claim for actual damages that does not exceed $5,000, the Lender also agrees to
pay your reasonable attorney's fees and reasonable expenses your attorney
charges you in connection with the arbitration (even if the Arbitrator does not
award those to you) plus an additional $2,500 if you obtain a favorable
arbitration award for your actual damages which is greater than any written
settlement offer for your actual damages made by the Lender to you prior to the
selection of the Arbitrator.

(d)

Under the AAA's Supplemental Procedures for Consumer Disputes, if your claim for
actual damages does not exceed $10,000, you shall only be responsible for paying
up to a maximum of $125 in arbitration fees and costs. If your claim for actual
damages exceeds $10,000 but does not exceed $75,000, you shall only be
responsible for paying up to a maximum of $375 in arbitration fees and costs.
For any claim for actual damages that does not exceed $75,000, the Lender will
pay all other arbitrator's fees and costs imposed by the administrator of the
arbitration. With regard to a CONSUMER DISPUTE for a claim of actual damages
that exceeds $75,000, or if the claim is a non-monetary claim, the Lender agrees
to pay all arbitration fees and costs you would otherwise be responsible for
that exceed $1,000. The fees and costs stated above are subject to any
amendments to the fee and cost schedules of the AAA. The fee and cost schedule
in effect at the time you submit your claim shall apply. The AAA rules also
permit you to request a waiver or deferral of the administrative fees and costs
of arbitration if paying them would cause you financial hardship.

(e)

Although under some laws, the Lender may have a right to an award of attorney's
fees and expenses if it prevails in arbitration, the Lender agrees that it will
not seek such an award in a binding arbitration proceeding with regard to a
CONSUMER DISPUTE for a claim of actual damages that does not exceed $75,000.

PAGE 65

 

(f)

To request information on how to submit an arbitration claim, or to request a
copy of the AAA rules or fee schedule, you may contact the AAA at 1-800-778-7879
(toll free) or at www.adr.org.

III.

Provisions applicable only to a BUSINESS DISPUTE:

(a)

Any and all BUSINESS DISPUTES between the PARTIES shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the AAA in
effect at the time of filing, as modified by, and subject to, these Arbitration
Provisions. A BUSINESS DISPUTE for a claim of actual damages that exceeds
$250,000 shall be administered by AAA before at least three (3) neutral
arbitrators at the request of any PARTY. In the event the aggregate of all
affirmative claims asserted exceeds $500,000, exclusive of interest and
attorney's fees, or upon the written request of any PARTY, the arbitration shall
be conducted under the AAA Procedures for Large, Complex Commercial Disputes. If
the payment of arbitration fees and costs will cause you extreme financial
hardship you may request that AAA defer or reduce the administrative fees or
request the Lender to cover some of the arbitration fees and costs that would be
your responsibility.

(b)

The PARTIES shall have the right to (i) invoke self-help remedies (such as
setoff, notification of account debtors, seizure and/or foreclosure of
collateral, and nonjudicial sale of personal Mortgaged Properties and real
Mortgaged Properties collateral) before, during or after any arbitration, and/or
(ii) request ancillary or provisional judicial remedies (such as garnishment,
attachment, specific performance, receiver, injunction or restraining order, and
sequestration) before or after the commencement of any arbitration proceeding
(individually, and not on behalf of a class). The PARTIES need not await the
outcome of the arbitration proceeding before using self-help remedies. Use of
self-help or ancillary and/or provisional judicial remedies shall not operate as
a waiver of either PARTY's right to compel arbitration. Any ancillary or
provisional judicial remedy which would be available from a court at law shall
be available from the Arbitrator. The PARTIES agree that the AAA Optional Rules
for Emergency Measures of Protection shall apply in an arbitration proceeding
where emergency interim relief is requested.

(c)

Except to the extent the recovery of any type or types of damages or penalties
may not by waived under applicable law, the Arbitrator shall not have the
authority to award either PARTY (i) punitive, exemplary, special or indirect
damages, (ii) statutory multiple damages, or (iii) penalties, statutory or
otherwise.

(d)

The Arbitrator may award attorney's fees and costs including the fees, costs and
expenses of arbitration and of the Arbitrator as the Arbitrator deems
appropriate to the prevailing PARTY. The Arbitrator shall retain jurisdiction
over questions of attorney's fees for fourteen (14) days after entry of the
decision.

PAGE 66

 

IV.

General provisions applicable to both CONSUMER DISPUTES and BUSINESS DISPUTES:

(a)

The Arbitrator is bound by the terms of these Arbitration Provisions. The
Arbitrator shall have exclusive authority to resolve any DISPUTES relating to
the scope or enforceability of these Arbitration Provisions, including (i) all
arbitrability questions, and (ii) any claim that all or a part of these
Arbitration Provisions are void or voidable (including any claims that they are
unconscionable in whole or in part).

(b)

These Arbitration Provisions shall survive any termination, amendment, or
expiration of this Loan Agreement, unless all of the PARTIES otherwise expressly
agree in writing.

(c)

If a PARTY initiates legal proceedings, the failure of the initiating PARTY to
request arbitration pursuant to these Arbitration Provisions within 180 days
after the filing of the lawsuit shall be deemed a waiver of the initiating
PARTY'S right to compel arbitration with respect to the claims asserted in the
litigation. The failure of the defending PARTY in such litigation to request
arbitration pursuant to these Arbitration Provisions within 180 days after the
defending PARTY'S receipt of service of judicial process, shall be deemed a
waiver of the right of the defending PARTY to compel arbitration with respect to
the claims asserted in the litigation. If a counterclaim, cross-claim or third
party action is filed and properly served on a PARTY in connection with such
litigation, the failure of such PARTY to request arbitration pursuant to these
Arbitration Provisions within ninety (90) days after such PARTY'S receipt of
service of the counterclaim, cross-claim or third party claim shall be deemed a
waiver of such PARTY'S right to compel arbitration with respect to the claims
asserted therein. The issue of waiver pursuant to these Arbitration Provisions
is an arbitrable dispute. Active participation in any pending litigation
described above by a PARTY shall not in any event be deemed a waiver of such
PARTY'S right to compel arbitration. All discovery obtained in the pending
litigation may be used in any subsequent arbitration proceeding.

(d)

Any PARTY seeking to arbitrate shall serve a written notice of intent to any and
all opposing PARTIES after a DISPUTE has arisen. The PARTIES agree a timely
written notice of intent to arbitrate by either PARTY pursuant to these
Arbitration Provisions shall stay and/or abate any and all action in a trial
court, save and except a hearing on a motion to compel arbitration and/or the
entry of an order compelling arbitration and staying and/or abating the
litigation pending the filing of the final award of the Arbitrator.

PAGE 67

 

(e)

Any Arbitrator selected shall be knowledgeable in the subject matter of the
DISPUTE and be licensed to practice law.

(f)

For a one (1) member arbitration panel, the PARTIES are limited to an equal
number of strikes in selecting the arbitrator from the AAA neutral list, such
that at least one arbitrator remains after the PARTIES exercise all of their
respective strikes. For a three (3) member arbitration panel, the PARTIES are
limited to an equal number of strikes in selecting the arbitrators from the AAA
neutral list, such that at least three arbitrators remain after the PARTIES
exercise all of their respective strikes. After exercising all of their allotted
respective strikes, the PARTIES shall rank those potential arbitrators remaining
numerically in order of preference (with "1" designating the most preferred).
The AAA shall review the PARTIES rankings and assign a score to each potential
arbitrator by adding together the ranking given to such potential arbitrator by
each PARTY. The arbitrator(s) with the lowest score total(s) will be selected.
In the event of a tie or ties for lowest score total and if the selection of
both or all of such potential arbitrators is not possible due to the required
panel size, the AAA shall select the arbitrator(s) it believes to be best
qualified.

(g)

The PARTIES and the Arbitrator shall treat all aspects of the arbitration
proceedings, including, without limitation, any documents exchanged, testimony
and other evidence, briefs and the award, as strictly confidential; provided,
however, that a written award or order from the Arbitrator may be filed with any
court having jurisdiction to confirm and/or enforce such award or order.

(h)

Any statute of limitation which would otherwise be applicable shall apply to any
claim asserted in any arbitration proceeding under these Arbitration Provisions,
and the commencement of any arbitration proceeding tolls such statute of
limitations.

(i)

If the AAA is unable for any reason to provide arbitration services, then the
PARTIES agree to select another arbitration service provider that has the
ability to arbitrate the DISPUTE pursuant to and consistent with these
Arbitration Provisions. If the PARTIES are unable to agree on another
arbitration service provider, any PARTY may petition a court of competent
jurisdiction to appoint an Arbitrator to administer the arbitration proceeding
pursuant to and consistent with these Arbitration Provisions.

(j)

The award of the Arbitrator shall be final and Judgment upon any such award may
be entered in any court of competent jurisdiction. The arbitration award shall
be in the form of a written reasoned decision and shall be based on and
consistent with applicable law.

(k)

Unless the PARTIES mutually agree to hold the binding arbitration proceeding
elsewhere, venue of any arbitration proceeding under these Arbitration
Provisions shall be in the county and state where Lender is located, which is
Lender's address set out in the first paragraph on page 1 hereof.

PAGE 68

 

(l)

If any of these Arbitration Provisions are held to be invalid or unenforceable,
the remaining provisions shall be enforced without regard to the invalid or
unenforceable term or provision.

JURY WAIVER: IF A DISPUTE BETWEEN OBLIGOR AND LENDER PROCEEDS IN COURT RATHER
THAN THROUGH MANDATORY BINDING ARBITRATION, THEN OBLIGOR AND LENDER BOTH WAIVE
THE RIGHT TO A JURY TRIAL, AND SUCH DISPUTE WILL BE TRIED BEFORE A JUDGE ONLY.

7.15

No Oral Agreements.

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

7.16

Claims Against Lender.

(a)

Obligor hereby represents and warrants that there are no known claims, causes of
action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys' fees) of any kind, character or nature
whatsoever, fixed or contingent, which Obligor may have or claim to have against
Lender, which might arise out of or be connected with any act of commission or
omission of Lender existing or occurring on or prior to the date of this Loan
Agreement, including, without limitation, any claims, liabilities or obligations
arising with respect to the Loan or arising under any of the Loan Instruments.

PAGE 69

 

(b)

In consideration of Lender's agreements as provided herein, Obligor hereby
releases, acquits, waives and forever discharges Lender, its partners,
affiliates, subsidiaries and related parties and their respective directors,
officers, employees, agents, predecessors, successors, assigns, attorneys, and
representatives (collectively the "Lender Parties") from any and all claims,
demands, cross-actions, cause or causes of action, at law or in equity, costs
and expenses, including legal expenses, as well as any other kind or character
of claim or action, in each case to the extend held by Obligor on or before the
closing date of the Loan, whether based upon tort, fraud, breach of any duty of
fair dealing, breach of confidence, undue influence, duress, economic coercion,
conflict of interest, negligence, bad faith, intentional or negligent infliction
of mental distress, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, deceptive trade practices, libel, slander, conspiracy
(collectively, the "Released Claims"), to the fullest and maximum extent
permitted by applicable law, but in each case only to the extent permitted by
applicable law, contract, usury, common law or statutory right, known or
unknown, arising, directly or indirectly, proximately or remotely, out of any of
the Loan Instruments or any of the documents, instruments or any other
transactions relating thereto, solely with respect to such claims, which arise
in connection with events which occurred prior to the date hereof. Without
limiting the generality of the foregoing, this release shall include all aspects
of the negotiations between and among Obligor and Lender. This release is
intended to release all liability of any character claimed for damages, of any
type or nature, for injunctive or other relief, for attorneys' fees, interest or
any other liability whatsoever, whether statutory, contractual or tort in
character, or of any other nature or character, now or henceforth in any way
related to the Released Claims, including, without limitation, any loss, cost or
damage in connection with, or based upon, any breach of fiduciary duty, breach
of any duty of fair dealing or good faith, breach of confidence, breach of
funding commitment, breach of any other duty, breach of any statutory right,
fraud, usury, undue influence, duress, economic coercion, conflict of interest,
negligence, bad faith, malpractice, violations of the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with corporate or other governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy, or any other cause of action, any of which arise in
connection with events which occurred prior to the date of execution hereof.
Obligor understands and agrees that this is a full, final and complete release
of the Released Claims and agrees that this release may be pleaded as an
absolute and final bar to any or all suit or suits pending or which may
hereafter be filed or prosecuted by Obligor, or anyone claiming, by, through or
under Obligor in respect of the Released Claims, and that no recovery on account
of the Released Claims may hereafter be had from anyone whomsoever, and that the
consideration given for this release is no admission of liability and that
Obligor, nor those claiming under Obligor will ever claim that it is.

7.17

Insolvency Proceeding.

In the event any proceeding (an "Insolvency Proceeding") is brought by or
against Obligor and/or the Mortgaged Properties under or pursuant to any
bankruptcy, insolvency, receivership or similar law or laws of the United States
or any other state or other jurisdiction, including the Bankruptcy Code, and any
other law or laws of the United States or any other state or other jurisdiction
which affect the rights of debtors and/or creditors generally, including,
without limitation: (i) any proceeding seeking to appoint or appointing a
receiver or trustee; (ii) any proceeding filed by or against Obligor under the
Bankruptcy Code; (iii) any assignment by Obligor of all or substantially all of
their respective assets for the benefit of creditors; and (iv) any proceeding or
other action wherein all or substantially all of Obligor's assets are attached,
seized, subjected to a writ or distress warrant, or otherwise levied upon,
Obligor hereby agrees as follows:

(a)

Venue for an Insolvency Proceeding, without waiving the provisions requiring
arbitration as set forth in the Loan Instruments, shall lie exclusively in (i)
the county where the Mortgaged Properties is located or the Division within the
Federal District where the Mortgaged Properties is located, or (ii) the United
States Bankruptcy Court for the Western District of Texas, San Antonio Division,
as applicable.

PAGE 70

 

(b)

Obligor agrees that, subject to court approval, Lender shall be deemed pursuant
to this Loan Agreement to have and be entitled to relief from the automatic stay
under Section 362 of the Bankruptcy Code, and Obligor hereby unconditionally and
irrevocably consents to the granting to Lender of relief from the automatic stay
under Section 362 of the Bankruptcy Code to permit Lender to exercise any and
all of its rights, recourses and remedies under the Loan Instruments, at law
and/or in equity, including, without limitation, foreclosure of the Mortgage and
sale of the Mortgaged Properties pursuant thereto and/or collection of the rents
and profits directly by Lender. Further, if Lender requests such relief, Obligor
shall not object to or oppose Lender's request for immediate relief from the
automatic stay for purposes of exercising any and all rights, recourses,
remedies and benefits Lender may have under the Loan Instruments, at law and/or
in equity, including, without limitation, foreclosure of the Mortgage and sale
of the Mortgaged Properties pursuant thereto and/or collection of the rents and
profits directly by Lender.

(c)

Obligor hereby acknowledges and agrees that Lender has a properly perfected,
valid and enforceable lien upon and security interest in all or any portion of
the Mortgaged Properties, including, without limitation, the leases, rents and
profits, and Obligor will acknowledge the same in any Insolvency Proceeding.
Further, Obligor shall not contest that Lender holds a properly perfected, valid
and enforceable first priority lien on and security interest in each and every
portion of the Mortgaged Properties, including, without limitation, the leases,
rents and profits.

(d)

Obligor hereby agrees to indemnify, defend and hold Lender harmless from and
against any and all loss, cost, liability, damage or expense Lender may suffer
or incur as a result of Obligor's breach of their respective obligations,
covenants and agreements under this Section.

7.18

Post-Closing Covenants.  

On or before September 2, 2016 (the "September 2, 2016 Deadline"), Obligor
covenants and agrees that the Underwriting Shares shall be delivered to Lender
in a form approved by Lender in its sole and absolute discretion. Failure to
deliver to Lender the Underwriting Shares on or before the September 2, 2016
Deadline shall constitute an Event of Default of this Loan Agreement at the
option of Lender in its sole discretion.

On or before October 31, 2016 (the "October 31, 2016 Deadline"), Obligor
covenants and agrees that the Sellers of the APA and Elk Creek shall convey all
of their right, title, and interest to the Jersey 1-10 Well, the Angus #1 Well,
the Angus #2 Well, the Shorthorn Well, and the Becket SWDW, all located in Payne
County, Oklahoma, and the Saturn 1-27 Well, the Earth #1-23 Well, and the Mars
#1-27 Well, all located in Lincoln County, Oklahoma, together with any and all
oil and gas leases in connection with such wells (collectively, the "Elk Creek
Wells and Leases") to Borrower to the satisfaction of Lender in its sole and
absolute discretion. The failure of Obligor to achieve the assignment of all of
the right, title, and interest of the Sellers to the APA and Elk Creek to the
Elk Creek Wells and Leases to Borrower on or before the October 31, 2016
Deadline shall constitute an Event of Default of this Loan Agreement at the
option of Lender in its sole discretion.

PAGE 71

 

On or before December 31, 2016 (the "December 2016 Deadline"), Obligor covenants
and agrees that as to the Cheney Shot #1-H Well, the Buck Shot #1-H Well, and
the Rifle Shot #1-H Well, and all oil and gas leases in connection with such
wells (collectively, the "Brittany Wells and Leases"), and the Nectar #1-4H
Well, the Crete #1-5H Well, the Gilbert #1-12H Well, the Vesta #1-14H Well, the
Elizabeth #1-14H Well, the Alfred #1-18H Well, the Francisco #1-20H Well, the
Abel #1-21H Well, the Zephir #1-23H Well, the Midas #1-8H Well, the Telluride
#1-10H Well, the Starvos #1-11H Well, the Brixey #1-13H Well, the Santa Fe
#1-15H Well, and the Whistler #1-26H Well (collectively, the "Altex Wells and
Leases"), Obligor will complete all curative required by Lender and Lender's
counsel with respect to the Brittany Wells and Leases, and the Altex Wells and
Leases which are all described more particularly on Exhibit "A," hereto, and
shall provide Lender and Lender's counsel with written evidence thereof,
including without limitation, any and all assignments of leases as required by
Lender (collectively, the "Lender Curative Required Assignments") in a form
approved by Lender. Failure to deliver the Lender Curative Required Assignments
on or before the December 2016 Deadline shall constitute an Event of Default of
this Loan Agreement at the option of Lender in its sole discretion.

On or before the October 31, 2016 Deadline , Obligor covenants and agrees to
deliver to Lender a fully executed agreement between RAD2 and MPII in a form
approved by Lender in its sole discretion for the release of the RAD2 to MPII
Liens on or before December 31, 2017 (the "Release Agreement"). Failure to
deliver to Lender the Release Agreement in a form approved by Lender on or
before the October 31, 2016 Deadline shall constitute an Event of Default of
this Loan Agreement at the option of Lender in its sole discretion.

On or before the October 31, 2016 Deadline , Obligor covenants and agrees to
deliver to Lender a supplemental mortgage and/ or deed of trust in a form
approved by Lender in its sole discretion covering any and all interests of
Borrower in the Mortgaged Properties that are not covered by the Mortgage (the
“Supplemental Mortgage”) to the satisfaction of Lender. Failure to deliver to
Lender the Supplemental Mortgage in a form approved by Lender on or before the
October 31, 2016 Deadline shall constitute an Event of Default of this Loan
Agreement at the option of Lender in its sole discretion.

On or before September 9, 2016 (the “September 9, 2016 Deadline”, Obligor
covenants and agrees to deliver to Lender a certificated property pledge
agreement and all corresponding loan documents in connection therewith covering
the shares of Saxum and DBS discussed in Section 5.30 hereof (collectively, the
“Certificated Agreements”). Failure to deliver to Lender the Certificated
Agreements in a form approved by Lender on or before the September 9, 2016
Deadline shall constitute an Event of Default of this Loan Agreement at the
option of Lender in its sole discretion.

PAGE 72

 

On or before December 31, 2017 (the "December 2017 Deadline"), Obligor covenants
and agrees that MP II will release the RAD2 to MP II Liens covering the RAD2 to
MPII Mortgaged Interests, and shall provide Lender with written evidence
thereof, including without limitation, a recordable release of the RAD2 to MP II
Liens (the "MP II Release") in a form approved by Lender.  Failure to deliver a
MP II Release in a form approved by Lender on or before the December 2017
Deadline shall constitute an Event of Default of this Loan Agreement at the
option of Lender in its sole discretion.

7.19

Venue.

Venue for any action hereunder shall reside solely in state district court in
Bexar County, Texas, subject to Section 7.14 above.

7.20

Time. 

Time is of the essence as to all provisions of this Loan Agreement.

7.21

Multiple Counterparts. 

This Loan Agreement may be executed in several original counterparts, all of
which are identical.  Each of the executed counterparts hereof shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument, and facsimile, PDF/Document Imaging
or other electronic signatures shall be just as binding as originals.

7.22

Opinions of Obligor's Counsel.

The Borrower shall cause to be delivered at the closing written opinions from
the Borrower's counsel addressed to Lender, in form and substance acceptable to
Lender and Lender's legal counsel, which will include but not be limited to:

(a)

Usury. The Loan as reflected in the Note and Loan Instruments does not violate
the usury law of the State of Texas or any other applicable usury law of the
United States of America.

(b)

Authorization. The loan transaction is within the legal capacity of Borrower and
Guarantors. Execution of the Loan Instruments has been duly authorized by all
necessary acts of Borrower and Guarantors, and such documents have been duly
executed by the persons authorized to do so, on behalf of Borrower and
Guarantors, as applicable.

(c)

Enforceability. This Loan Agreement and each of the other Loan Instruments
executed and delivered on the closing are binding obligations of Borrower and
each such document is enforceable in accordance with its terms.

(d)

Priority. Lender has a first lien security interest in the Collateral except as
otherwise permitted by Lender.

PAGE 73

 

(e)

Other. Such other opinions as Lender shall require in its sole and absolute
discretion, including without limitation, from counsel to Borrower licensed in
the States of Oklahoma and Nevada.

7.23

West Texas Properties.

With respect to the Mortgaged Properties located in Glasscock County, Texas
(collectively, the "West Texas Properties"), Borrower has the right to sell the
West Texas Properties after (i) Lender approves the purchase and sale agreement
for the sale of the West Texas Properties in its sole discretion, (ii) Lender
receives as a prepayment of the Loan fifty percent (50%) of the sales proceeds
of the West Texas Properties, but in no event less than $2,000,000.00, and (iii)
the balance of the sales proceeds of the West Texas Properties are deposited in
the IBC Sinking Fund Account, to be used to pay certain principal payments of
the Note as approved by Lender in its sole discretion.

7.24

Grace and Curative Period.

It is understood and agreed that the Grace and Curative Period, as defined
herein, shall apply to any default or Event of Default under the Loan
Instruments with the same force and effect as if the Grace and Curative Period
was set forth in each of the other Loan Instruments besides this Loan Agreement.

7.25

Mineral Liens.

No more than $117,000.00 of the Advance may be used to pay off any outstanding
mineral liens covering the Mortgaged Properties as of the date hereof
(collectively, the "Outstanding Mineral Liens"). After the above loan funds of
the Advance as used to payoff the Outstanding Mineral Liens, Borrower covenants
and agrees that there are no mineral liens covering the Mortgaged Properties as
of the date hereof.

EXECUTED AND DELIVERED as of the date first recited.

[Signatures are on the following pages.]

PAGE 74

 

SIGNATURE PAGE

TO

LOAN AGREEMENT

DATED AUGUST 25, 2016

BY AND BETWEEN

LUCAS ENERGY, INC., a Nevada corporation,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company,

AND

INTERNATIONAL BANK OF COMMERCE

 

  OBLIGOR:         BORROWER:               LUCAS ENERGY, INC.,   a Nevada
corporation               By: /s/ Anthony C. Schnur     Anthony C. Schnur,
President                           GUARANTOR:         /s/ Richard N. Azar, II  
RICHARD N. AZAR, II         /s/ Donnie B. Seay   DONNIE B. SEAY         /s/
Richard Menchaca   RICHARD MENCHACA

 

SIGNATURE PAGE

 

 

  RAD2 MINERALS, LTD.,   a Texas limited partnership           By: RAD2
Management, LLC,     a Texas limited liability company,     its General Partner
            By: /s/ Richard N. Azar, II       Richard N. Azar, II, Manager      
            DBS INVESTMENTS, LTD.,   a Texas limited partnership           By:
DBS Management, LLC,     a Texas limited liability company,     its General
Partner             By: /s/ Donnie B. Seay       Donnie B. Seay, Manager        
          SAXUM ENERGY, LLC,   a Texas limited liability company           By:
/s/ Richard Menchaca     Richard Menchaca, Manager

 

SIGNATURE PAGE

 

SIGNATURE PAGE

TO

LOAN AGREEMENT

DATED AUGUST 25, 2016

BY AND BETWEEN

LUCAS ENERGY, INC., a Nevada corporation,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company,

AND

INTERNATIONAL BANK OF COMMERCE

 

  LENDER:         INTERNATIONAL BANK OF COMMERCE,   a Texas state banking
corporation               By: /s/ Bernardo de la Garza     Bernardo de la Garza
    Assistant Vice President

 

 

SIGNATURE PAGE

 

EXHIBIT "A"

THE MORTGAGED PROPERTIES

ATTACHED TO

AND

INCORPORATED BY REFERENCE

INTO THE

LOAN AGREEMENT

DATED AUGUST 25, 2016

BY AND BETWEEN

LUCAS ENERGY, INC., a Nevada corporation,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company,

AND

INTERNATIONAL BANK OF COMMERCE

 

 

[See attached]

 

EXHIBIT PAGE

 

EXHIBIT "B"

CONDITIONS TO THE ADVANCE

ATTACHED TO

AND

INCORPORATED BY REFERENCE

INTO THE

LOAN AGREEMENT

DATED AUGUST 25, 2016

BY AND BETWEEN

LUCAS ENERGY, INC., a Nevada corporation,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company,

AND

INTERNATIONAL BANK OF COMMERCE

 

 

1.

(X)

Payment of one-half of the Loan Finance Charge;

2.

(X)

The Loan Instruments;

3.

(X)

Financial Statements;

4.

(X)

Evidence of Borrower's compliance with or satisfaction of all conditions
applicable to the Mortgaged Properties;

5.

(X)

Evidence of the Mortgaged Properties' compliance with the requirements of all
applicable "environmental protection" laws, rules and regulations, whether
federal, state, or municipal;

6.

(X)

Evidence that all necessary action on the part of Borrower has been taken with
respect to the execution and delivery of this Loan Agreement and the
consummation of the transactions contemplated hereby, so that this Loan
Agreement and all Loan Instruments to be executed and delivered by or on behalf
of Borrower will be valid and binding upon Borrower or the person or entity
executing and delivering such document. Such evidence shall include, at the
option of the Lender, a legal opinion of Borrower's legal counsel, confirming
such authority, validity and binding effect, confirming that neither the Loan
nor any of the financing arrangements contemplated by this Loan Agreement
violates the usury laws of the State of Texas, or any other applicable
jurisdiction, and covering such other matters as Lender may require;

EXHIBIT PAGE

 

7.

(X)

Tax or assessment certificates or other similar evidences of payment from all
appropriate bodies or entities which have taxing or assessing authority over any
of the Property, stating that all taxes and assessments are current;

8.

(X)

Title Opinions and/or Title Audit letters, in a form approved by Lender in its
sole discretion, as to all of the Mortgaged Properties shall have been provided
to and approved by Lender;

9.

(X)

All mineral liens covering the Mortgaged Properties, if any, have been released
of record.

10.

(X)

Any and all UCC financing statements and any and all other liens, howsoever
created, covering Borrower have been released of record in all appropriate
Governmental offices.

EXHIBIT PAGE

 

EXHIBIT "C"

CONTRACTS

ATTACHED TO

AND

INCORPORATED BY REFERENCE

INTO THE

LOAN AGREEMENT

DATED AUGUST 25, 2016

BY AND BETWEEN

LUCAS ENERGY, INC., a Nevada corporation,

RICHARD N. AZAR, II, DONNIE B. SEAY, RICHARD MENCHACA,

RAD2 MINERALS, LTD., a Texas limited partnership,

DBS INVESTMENTS, LTD., a Texas limited partnership, and

SAXUM ENERGY, LLC, a Texas limited liability company,

AND

INTERNATIONAL BANK OF COMMERCE

 

 

[See following pages]

 

EXHIBIT PAGE

 

Exhibit C
Contracts

Texas Contracts:

Rimrock Exploitation and Development Agreement dated February 20, 2008, by and
between Special Energy Corporation and Maddox Oil Properties, Inc., et al, as
amended by Amendment to Rimrock Exploitation & Development Agreement dated March
2, 2010;

Rimrock Project Participation Agreement, dated March 14, 2008 but effective
February 20, 2008, by and between Special Energy Corporation and Sezar Energy,
L.P.;

Assignment of Oil and Gas Lease, dated February 19, 2008, effective February 20,
2008, recorded in Volume 113, Page 478, Official Public Records of Glasscock
County, Texas, by and between Maddox Oil Properties, Inc. and Special Energy
Corporation;

Partial Assignment of Oil and Gas Leasehold, dated February 15, 2010, by and
between Special Energy Corporation and Sezar Energy, L.P., recorded in Book 142,
Page 351, Official Public Records of Glasscock County, Texas;

Partial Assignment of Oil and Gas Leases, dated March 2, 2010, by and among
Maddox Oil Properties, Inc., assignor and Sezar Energy, L.P. and U.S. Oil & Gas
Holdings, LLC, assignees, recorded in Book 143, Page 161, Official Public
Records of Glasscock County, Texas;

Assignment of Oil and Gas Leases, dated March 31, 2010, by and among U.S. Oil &
Gas Holdings, LLC and Sezar Energy, LP, grantors, and Mariner Energy, Inc.,
grantee, recorded in Book 143, Page 680, Official Public Records of Glasscock
County, Texas;

Assignment of Oil and Gas Leases, dated July 19, 2010, by and among U.S. Oil &
Gas Holdings, LLC, U.S. Oil & Gas Acquisition & Development Fund II, LP, U.S.
Oil & Gas Acquisition & Development Fund III, LP, and Sezar Energy, LP,
grantors, and Mariner Energy, Inc., grantee, recorded in Book 149, Page 589,
Official Public Records of Glasscock County, Texas;

Letter Agreement with Francys Ann Ballenger, effective March 31, 2010;

Purchase and Participation Agreement, dated March 31, 2010, between Mariner
Energy, Inc., U.S. Oil & Gas Holdings LLC and Sezar Energy, L.P., including the
assignments thereunder (Exhibit A) and (Exhibit B) executed on July 19, 2010;

Assignment of Interest in Oil and Gas Leases, executed and effective October 18,
2011, among U.S. Oil & Gas Holdings LLC, Sezar Energy, L.P. and Apache
Corporation, recorded in Book 177, Page 106, Official Public Records of
Glasscock County, Texas;

The Joint Operating Agreement dated March 31, 2010 by and between Mariner
Energy, Inc., as Operator, and US Oil and Gas Holdings, LLC et al, as Non
Operators; and

1 

EXHIBIT PAGE



The Natural Gas Purchase Agreement dated September 1, 2011 by and between Apache
Corporation, Buyer, and Sezar Energy, LP, as Seller for the purchase of
Hydrocarbons from the Wells and Leases.

Oklahoma Contracts:

Central Prospect Participation Agreement, dated effective June 15, 2014, by and
between Sezar Energy, LP, Brittany Energy and Petroflow Energy Corp., as
assigned to Segundo Resources, LLC, by Sezar Energy, LP, by Assignment of
Central Prospect Participation Agreement dated effective October 15, 2014;

The Joint Operating Agreement dated July 1, 2011 by and between Equal Energy,
US, Inc., as Operator, and Azar Minerals, et al, as Non Operators, said Joint
Operating Agreement covering a total of 46 wells;

The purchase agreement dated June 1, 20 14 by and between Scissortail Energy,
LLC, Processor, and Sezar Energy, LP, et al, as Supplier, for the purchase of
Hydrocarbons from the Wells and Leases;

First Amendment to the Gas Purchase and Processing Agreement dated effective
January 1, 2008, between Scissortail Energy, LLC, as Buyer, and Azar Minerals,
Ltd., as Seller, for the purchase of Hydrocarbons from the Wells and Leases;

Gas Purchase Contract dated January 1, 2007, between DCP Midstream, LP, as
Buyer, and Special Energy Corp., as Seller, for the purchase of Hydrocarbons
from the Wells and Leases;

Crude Oil Purchase Agreement dated March 25, 2015, between Pacer Energy
Marketing, LLC, as First Purchaser, and Equal Energy US, Inc., as Seller, for
the purchase of Hydrocarbons from the Wells and Leases;

Gas Gathering and Processing Agreement dated August 1, 2005, as amended October
1, 2007, by and between Superior Pipeline Company, as Buyer, and Brittany
Energy, LLC, as Supplier, for the purchase of Hydrocarbons from the Wells and
Leases;

Gas Purchase Contract dated January 1, 2008, between DCP Midstream, LP, as
Buyer, and Altex Energy Corporation, as Seller, for the purchase of Hydrocarbons
from the Wells and Leases;

Gas Purchase Contract dated March 1, 2012, between DCP Midstream, LP, as Buyer,
and Petroflow Energy Corporation, as Seller, for the purchase of Hydrocarbons
from the Wells and Leases: and

Replacement Gas Purchase Contract to be effective January 1, 2016, between DCP
Midstream, LP, as Buyer, and Equal Energy US, Inc., as Seller, for the purchase
of Hydrocarbons from the Wells and Leases.

2

EXHIBIT PAGE

